


Exhibit 10.82

 

EXECUTION VERSION

 

 

U.S. $5,000,000,000

 

FIVE YEAR CREDIT AGREEMENT

 

Dated as of November 30, 2018

 

among

 

ABBOTT LABORATORIES,
as Borrower,

 

and

 

VARIOUS FINANCIAL INSTITUTIONS,
as Lenders,

 

and

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,

 

and

 

BARCLAYS BANK PLC
BANK OF AMERICA, N.A.
and
MORGAN STANLEY SENIOR FUNDING, INC.
as Syndication Agents

 

 

JPMORGAN CHASE BANK, N.A.,
BARCLAYS BANK PLC
MERRILL LYNCH, PIERCE, FENNER & SMITH, INCORPORATED
and
MORGAN STANLEY SENIOR FUNDING, INC.
Joint Lead Arrangers and Joint Book Runners

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

Page

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

 

 

SECTION 1.01

Certain Defined Terms

1

 

 

 

SECTION 1.02

Computation of Time Periods

19

 

 

 

SECTION 1.03

Accounting Terms; Interpretative Provisions

19

 

 

 

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES

 

 

 

SECTION 2.01

The Advances

19

 

 

 

SECTION 2.02

Making the Advances

19

 

 

 

SECTION 2.03

[Reserved]

21

 

 

 

SECTION 2.04

Fees

21

 

 

 

SECTION 2.05

Termination, Reduction or Increase of the Commitments; Extension of the
Commitment Termination Date

21

 

 

 

SECTION 2.06

Repayment of Advances

24

 

 

 

SECTION 2.07

Interest on Advances

24

 

 

 

SECTION 2.08

Interest Rate Determination; Alternate Rate of Interest

25

 

 

 

SECTION 2.09

Interest Elections

27

 

 

 

SECTION 2.10

Optional Prepayments of Advances

28

 

 

 

SECTION 2.11

Increased Costs; Reserves on Eurodollar Rate Loans

28

 

 

 

SECTION 2.12

Illegality

29

 

 

 

SECTION 2.13

Payments and Computations

30

 

 

 

SECTION 2.14

Taxes

31

 

 

 

SECTION 2.15

Sharing of Payments, Etc.

35

 

 

 

SECTION 2.16

Use of Proceeds

36

 

 

 

SECTION 2.17

Evidence of Debt

36

 

 

 

SECTION 2.18

[Reserved]

36

 

 

 

SECTION 2.19

Defaulting Lenders

36

 

 

 

SECTION 2.20

Mitigation

38

 

 

 

ARTICLE III

CONDITIONS TO EFFECTIVENESS AND LENDING

 

 

 

SECTION 3.01

Conditions Precedent to Closing Date

38

 

i

--------------------------------------------------------------------------------



 

SECTION 3.02

Conditions Precedent to Each Borrowing

40

 

 

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

 

 

SECTION 4.01

Representations and Warranties of the Borrower

41

 

 

 

ARTICLE V

COVENANTS OF THE BORROWER

 

 

 

SECTION 5.01

Affirmative Covenants

45

 

 

 

SECTION 5.02

Negative Covenants

48

 

 

 

SECTION 5.03

Financial Covenant

51

 

 

 

ARTICLE VI

EVENTS OF DEFAULT

 

 

 

SECTION 6.01

Events of Default

51

 

ARTICLE VII

THE AGENTS

 

 

 

SECTION 7.01

Authorization and Action

54

 

 

 

SECTION 7.02

Administrative Agent Individually

54

 

 

 

SECTION 7.03

Duties of Administrative Agent; Exculpatory Provisions

54

 

 

 

SECTION 7.04

Reliance by Administrative Agent

55

 

 

 

SECTION 7.05

Delegation of Duties

56

 

 

 

SECTION 7.06

Resignation of Administrative Agent

56

 

 

 

SECTION 7.07

Non-Reliance on Administrative Agent and Other Lenders

57

 

 

 

SECTION 7.08

Indemnification

57

 

 

 

SECTION 7.09

Other Agents

58

 

 

 

SECTION 7.10

ERISA

58

 

 

 

ARTICLE VIII

MISCELLANEOUS

 

 

 

SECTION 8.01

Amendments, Etc.

59

 

 

 

SECTION 8.02

Notices, Etc.

60

 

 

 

SECTION 8.03

No Waiver; Remedies

62

 

 

 

SECTION 8.04

Expenses; Indemnity

62

 

 

 

SECTION 8.05

Right of Setoff

64

 

 

 

SECTION 8.06

Binding Effect

65

 

 

 

SECTION 8.07

Assignments and Participations

65

 

ii

--------------------------------------------------------------------------------



 

SECTION 8.08

Confidentiality

70

 

 

 

SECTION 8.09

Governing Law

71

 

 

 

SECTION 8.10

Execution in Counterparts

71

 

 

 

SECTION 8.11

Electronic Execution of Assignments and Certain Other Documents

71

 

 

 

SECTION 8.12

Jurisdiction, Etc.

71

 

 

 

SECTION 8.13

Patriot Act Notice

72

 

 

 

SECTION 8.14

No Advisory or Fiduciary Responsibility

72

 

 

 

SECTION 8.15

Termination of Credit Documents

72

 

 

 

SECTION 8.16

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

73

 

 

 

SECTION 8.17

Integration

73

 

 

 

SECTION 8.18

Waiver of Jury Trial

73

 

SCHEDULES

 

Schedule I

—

Commitments

Schedule II

—

Administrative Agent’s Office; Certain Addresses for Notices

Schedule 4.01(f)

—

Litigation

 

EXHIBITS

 

Exhibit A

—

Form of Notice of Borrowing

Exhibit B

—

Form of Assignment and Acceptance

Exhibits C-1 – C-4

—

Forms of U.S. Tax Compliance Certificate

 

iii

--------------------------------------------------------------------------------

 

FIVE YEAR CREDIT AGREEMENT

 

Dated as of November 30, 2018

 

ABBOTT LABORATORIES, a corporation organized and existing under the Laws of the
State of Illinois (the “Borrower”), the Lenders (as defined below) that are
parties hereto, and JPMorgan Chase Bank, N.A. (“JPMorgan”), as administrative
agent (together with any successor thereto appointed pursuant to Article VII,
the “Administrative Agent”) for the Lenders, agree as follows:

 

ARTICLE I



DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01                                      Certain Defined Terms.

 

As used in this Five Year Credit Agreement (as amended, restated, supplemented
or otherwise modified and in effect from time to time, this “Agreement”), the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):

 

“2014 Credit Agreement” means the Five Year Credit Agreement, dated as of
July 10, 2014, by and among the Borrower, Bank of America, N.A. as
administrative agent, and the lenders party thereto.

 

“Additional Lender” has the meaning specified in Section 2.05(c).

 

“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule II, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an administrative questionnaire in the form
supplied by the Administrative Agent.

 

“Advance” means any advance made by a Lender to the Borrower as part of a
Borrowing and refers to a Base Rate Advance or a Eurodollar Rate Advance (each
of which shall be a “Type” of Advance).

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.  For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 10% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and

 

--------------------------------------------------------------------------------



 

policies of such Person, whether through the ownership of Voting Stock, by
contract or otherwise.

 

“Agent Parties” has the meaning specified in Section 8.02(c).

 

“Agents” means, collectively, the Administrative Agent, the Syndication Agents
and the Arrangers.

 

“Agreement Value” means, with respect to any Hedge Agreement at any date of
determination, the amount, if any, that would be payable to any bank thereunder
in respect of the “agreement value” under such Hedge Agreement if such Hedge
Agreement were terminated on such date, calculated as provided in the
International Swap Dealers Association, Inc. Code of Standard Wording,
Assumptions and Provisions for Swaps, 1986 Edition.

 

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

 

“Applicable Margin” means, as of any date, a percentage per annum determined by
reference to the Public Debt Rating in effect on such date as set forth below:

 

 

 

Public Debt Rating S&P/Moody’s

 

Applicable Margin 
for Eurodollar Rate 
Advances

 

Applicable Margin 
for Base Rate 
Advances

 

Level 1:

 

AA-/Aa3 or above

 

0.625

%

0.000

%

Level 2:

 

Less than Level 1 but at least A+/A1

 

0.750

%

0.000

%

Level 3:

 

Less than Level 2 but at least A/A2

 

0.875

%

0.000

%

Level 4:

 

Less than Level 3 but at least A-/A3

 

1.000

%

0.000

%

Level 5:

 

Less than Level 4 but at least Baa1/BBB+

 

1.125

%

0.125

%

Level 6:

 

Less than Level 5 but at least Baa2/BBB

 

1.250

%

0.250

%

Level 7:

 

Less than Level 6

 

1.500

%

0.500

%

 

“Applicable Percentage” means, in the case of the commitment fee paid pursuant
to Section 2.04(a), as of any date, a percentage per annum determined by
reference to the Public Debt Rating in effect on such date as set forth below:

 

 

 

Public Debt Rating S&P/Moody’s

 

Applicable Percentage

 

Level 1:

 

AA-/Aa3 or above

 

0.045

%

Level 2:

 

Less than Level 1 but at least A+/A1

 

0.050

%

Level 3:

 

Less than Level 2 but at least A/A2

 

0.070

%

Level 4:

 

Less than Level 3 but at least A-/A3

 

0.090

%

Level 5:

 

Less than Level 4 but at least Baa1/BBB+

 

0.100

%

Level 6:

 

Less than Level 5 but at least Baa2/BBB

 

0.125

%

Level 7:

 

Less than Level 6

 

0.175

%

 

2

--------------------------------------------------------------------------------



 

“Arrangers” means JPMorgan, Barclays Bank PLC, Merrill Lynch, Pierce, Fenner &
Smith Incorporated (or any other registered broker-dealer wholly-owned by Bank
of America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related business may be transferred following the date of this
Agreement), and Morgan Stanley Senior Funding, Inc.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit B hereto.

 

“Attributable Debt” means (except as otherwise provided in this paragraph), as
to any particular lease under which any Person is at the time liable for a term
of more than 12 months, at any date as of which the amount thereof is to be
determined (the “determination date”), the total net amount of rent required to
be paid by such Person under such lease during the remaining term thereof
(excluding any subsequent renewal or other extension options held by the
lessee), discounted from the respective due dates thereof to the determination
date at the rate of 8% per annum, compounded monthly.  The net amount of rent
required to be paid under any such lease for any such period shall be the
aggregate amount of the rent payable by the lessee with respect to such period
after excluding amounts required to be paid on account of maintenance and
repairs, services, insurance, Taxes, assessments, water rates and similar
charges and contingent rents (such as those based on sales or monetary
inflation).  If (a) any such lease is terminable by the lessee upon the payment
of a penalty, (b) the terms of such lease provide that the termination right is
not exercisable until after the determination date and (c) the amount of such
penalty discounted to the determination date at the rate of 8% per annum
compounded monthly is less than the net amount of rentals payable after the time
as of which such termination could occur (the “termination time”) discounted to
the determination date at the rate of 8% per annum compounded monthly, then such
discounted penalty amount shall be used instead of such discounted amount of net
rentals payable after the termination time in calculating the Attributable Debt
for such lease.  If (i) any such lease is terminable by the lessee upon the
payment of a penalty, (ii) such termination right is exercisable on the
determination date and (iii) the amount of the net rentals payable under such
lease after the determination date discounted to the determination date at the
rate of 8% per annum compounded monthly is greater than the amount of such
penalty, the Attributable Debt for such lease as of such determination date
shall be equal to the amount of such penalty.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing Law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

3

--------------------------------------------------------------------------------



 

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest
last quoted by The Wall Street Journal as the “Prime Rate” in the U.S. or, if
The Wall Street Journal ceases to quote such rate, the highest per annum
interest rate published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519) (Selected Interest Rates) as the “bank prime
loan” rate or, if such rate is no longer quoted therein, any similar rate quoted
therein (as reasonably determined by the Administrative Agent) or any similar
release by the Federal Reserve Board (as reasonably determined by the
Administrative Agent), and (c) the Eurodollar Rate for a one month Interest
Period (but not less than 0.00%) plus 1.00%; provided that if the Base Rate as
determined pursuant to the foregoing would be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

 

“Base Rate Advance” means an Advance denominated in Dollars that bears interest
as provided in Section 2.07(a)(i).

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Internal Revenue Code or (c) any Persons whose assets include (for purposes
of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Internal Revenue Code) the assets of any such “employee
benefit plan” or “plan”.

 

“Borrowed Debt” means any Debt for money borrowed represented by notes, bonds,
debentures or other similar evidences of Debt for money borrowed.

 

“Borrower” has the meaning specified in the recital of parties to this
Agreement.

 

“Borrower Materials” has the meaning specified in Section 5.01(i).

 

“Borrowing” means a borrowing consisting of Advances of the same Type made,
Converted or continued on the same date and, in the case of Eurodollar Rate
Advances, as to which a single Interest Period is in effect.

 

“Borrowing Minimum” means $10,000,000.

 

“Borrowing Multiple” means $1,000,000.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York City or Chicago and, if such day relates to any Eurodollar
Rate Advance, means any such day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“Closing Date” means the date on which each of the conditions set forth in
Section 3.01 have been satisfied (or waived in accordance with Section 8.01).

 

4

--------------------------------------------------------------------------------



 

“Commitment” means as to any Lender (a) the Dollar amount set forth opposite
such Lender’s name on Schedule I hereto, or (b) if such Lender has entered into
any Assignment and Acceptance or Lender Joinder Agreement, the Dollar amount set
forth for such Lender in the Register maintained by the Administrative Agent
pursuant to Section 8.07(d), in each case as such commitment may be increased or
reduced from time to time pursuant to the terms hereof.  The aggregate amount of
the Commitments as of the Closing Date is $5,000,000,000 as such commitment may
be reduced thereafter in accordance with Section 2.05 or 6.01 or increased
thereafter in accordance with Section 2.05(d).

 

“Commitment Termination Date” means the earlier of (i) the date that is the
fifth anniversary of the Closing Date, as such date may be extended with respect
to any Consenting Lender pursuant to Section 2.05(d), and (ii) the date on which
the Commitments are terminated.  Following such extension, unless otherwise
specified herein, the term “Commitment Termination Date” shall mean the
Commitment Termination Date as so extended.

 

“Consenting Lender” has the meaning specified in Section 2.05(d).

 

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

 

“Consolidated Debt” means, as of any date of determination, the aggregate amount
of indebtedness for borrowed money, including indebtedness for borrowed money
represented by notes, bonds, debentures or other similar evidences of
indebtedness for borrowed money, of the Borrower and its Subsidiaries on a
Consolidated basis in accordance with GAAP.

 

“Consolidated Group” means the Borrower and its Subsidiaries.

 

“Consolidated Net Assets” means the aggregate amount of assets (less applicable
reserves and other properly deductible items) after deducting therefrom all
current liabilities, as set forth on the Consolidated balance sheet of the
Consolidated Group most recently furnished to the Lenders pursuant to
Section 5.01(i)(ii) prior to the time as of which Consolidated Net Assets shall
be determined.

 

“Consolidated Net Worth” means, at any date of determination, (a) total assets
of the Borrower and its Subsidiaries (including, without limitation, all items
that are treated as intangibles in accordance with GAAP) at such date less
(b) total liabilities of the Borrower and its Subsidiaries (including, without
limitation, all deferred Taxes) at such date, in each case determined in
accordance with GAAP on a Consolidated basis.

 

“Continuing Director” means, for any period, an individual who is a member of
the board of directors of the Borrower on the first day of such period or whose
election to the board of directors of the Borrower is approved by a majority of
the other Continuing Directors.

 

“Conversion”, “Convert”, or “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.08 or 2.09.

 

5

--------------------------------------------------------------------------------



 

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than trade payables incurred in
the ordinary course of such Person’s business), (c) all obligations of such
Person evidenced by notes, bonds, debentures or other similar instruments,
(d) all obligations of such Person created or arising under any conditional sale
or other title retention agreement with respect to property acquired by such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all obligations of such Person as lessee under leases that have
been or should be, in accordance with GAAP, recorded as capital leases, (f) all
obligations, contingent or otherwise, of such Person in respect of acceptances,
letters of credit or similar extensions of credit, (g) all obligations of such
Person in respect of Hedge Agreements, (h) all Debt of others referred to in
clauses (a) through (g) above or clause (i) below directly guaranteed in any
manner by such Person, or the payment of which is otherwise provided for by such
Person, and (i) all Debt referred to in clauses (a) through (h) above secured by
(or for which the holder of such Debt has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including, without
limitation, accounts and contract rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such Debt.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Declining Lender” has the meaning specified in Section 2.05(d).

 

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

 

“Default Interest” has the meaning specified in Section 2.07(b).

 

“Defaulting Lender” means, subject to Section 2.19(b), any Lender that (a) has
failed to (i) fund all or any portion of its Advances within two Business Days
of the date such Advances were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund an Advance
hereunder and states that such position is based on such Lender’s determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such

 

6

--------------------------------------------------------------------------------



 

writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, (iii) become an Embargoed Lender or (iv) become the
subject of a Bail-in Action; provided that for the avoidance of doubt, a Lender
shall not be a Defaulting Lender solely by virtue of (A) the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority or (B) in the case of a
solvent Person, the precautionary appointment of an administrator, guardian or
custodian or similar official by a Governmental Authority under or based on the
Law of the country where such Person is organized if the applicable Law of such
jurisdiction requires that such appointment not be publicly disclosed, in any
such case, where such ownership or action, as applicable, does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding as to such Lender absent manifest error, and such
Lender shall be deemed to be a Defaulting Lender (subject to Section 2.19(b))
upon delivery of written notice of such determination to the Borrower and each
Lender.

 

“Designated Jurisdiction” means any country, region or territory that is, or has
a government that is, subject to comprehensive country-wide economic or
financial sanctions or trade embargoes imposed, administered or enforced by any
Person listed in the definition of “Sanction(s)”.

 

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

 

“Dollars” and the “$” sign each means lawful currency of the United States.

 

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in its Administrative
Questionnaire or in the Assignment and Acceptance, pursuant to which it became a
Lender, or such other office of such Lender as such Lender may from time to time
specify to the Borrower and the Administrative Agent.

 

7

--------------------------------------------------------------------------------



 

“Domestic Subsidiary” means any Subsidiary of the Borrower substantially all the
property of which is located, or substantially all of the business of which is
carried on, within the United States (excluding its territories and possessions
and Puerto Rico), provided, however, that the term shall not include any
Subsidiary of the Borrower which (a) is engaged principally in the financing of
operations outside of the United States or in leasing personal property or
financing inventory, receivables or other property or (b) does not own a
Principal Domestic Property.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) a
commercial bank organized under the Laws of the United States, or any State
thereof, and having total assets in excess of $10,000,000,000; (d) a commercial
bank organized under the Laws of any other country that is a member of the
Organization for Economic Cooperation and Development or has concluded special
lending arrangements with the International Monetary Fund associated with its
General Arrangements to Borrow, or a political subdivision of any such country,
and having total assets in excess of $10,000,000,000, so long as such bank is
acting through a branch or agency located in the country in which it is
organized or another country that is described in this clause (d); and (e) any
other Person approved by the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, by the Borrower, such approval not to be
unreasonably withheld or delayed; provided, however, that no Defaulting Lender
(or Person who would be a Defaulting Lender upon becoming a Lender) nor the
Borrower nor any Affiliate of the Borrower shall qualify as an Eligible
Assignee.

 

“Embargoed Lender” means any Lender (a) that is the subject of any Sanctions or
(b) that is located, organized or resident in any Designated Jurisdiction.

 

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of noncompliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation, (a) by any

 

8

--------------------------------------------------------------------------------



 

governmental or regulatory authority for enforcement, cleanup, removal,
response, remedial or other actions or damages and (b) by any governmental or
regulatory authority or any third party for damages, contribution,
indemnification, cost recovery, compensation or injunctive relief.

 

“Environmental Law” means any federal, state, local or foreign statute, Law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to pollution or protection of the
environment, health, safety or natural resources, including, without limitation,
those relating to the use, handling, transportation, treatment, storage,
disposal, release or discharge of Hazardous Materials.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Borrower’s controlled group, or under common control with the
Borrower, within the meaning of Section 414 of the Internal Revenue Code.

 

“ERISA Event” means:

 

(a)                                 (i) the occurrence of a reportable event,
within the meaning of Section 4043 of ERISA, with respect to any Plan unless the
30-day notice requirement with respect to such event has been waived by the
PBGC, or (ii) the requirements of subsection (1) of Section 4043(b) of ERISA
(without regard to subsection (2) of such Section) are being met with a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of
Section 4043(c) of ERISA is reasonably expected to occur with respect to such
Plan within the following 30 days;

 

(b)                                 the application for a minimum funding waiver
with respect to a Plan;

 

(c)                                  the provision by the administrator of any
Plan of a notice of intent to terminate such Plan pursuant to
Section 4041(a)(2) of ERISA (including any such notice with respect to a plan
amendment referred to in Section 4041(e) of ERISA);

 

9

--------------------------------------------------------------------------------



 

(d)                                 the cessation of operations at a facility of
the Borrower or any ERISA Affiliate in the circumstances described in
Section 4062(e) of ERISA;

 

(e)                                  the withdrawal by the Borrower or any ERISA
Affiliate from a Multiple Employer Plan during a plan year for which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA;

 

(f)                                   the conditions for the imposition of a
lien under Section 303(k) of ERISA shall have been met with respect to any Plan;
or

 

(g)                                  the institution by the PBGC of proceedings
to terminate a Plan pursuant to Section 4042 of ERISA, or the occurrence of any
event or condition described in Section 4042 of ERISA that could constitute
grounds for the termination of, or the appointment of a trustee to administer, a
Plan.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.

 

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” in its Administrative
Questionnaire or in the Assignment and Acceptance pursuant to which it became a
Lender (or, if no such office is specified, its Domestic Lending Office), or
such other office, branch, subsidiary or affiliate of such Lender as such Lender
may from time to time specify to the Borrower and the Administrative Agent.

 

“Eurodollar Rate” means,

 

(a)                                 for any Interest Period with respect to a
Eurodollar Rate Advance, the rate per annum equal to (i) the London Interbank
Offered Rate (“LIBOR”) as published on the applicable Bloomberg screen page (or
other comparable commercially available source providing quotations of LIBOR as
may be designated by the Administrative Agent from time to time), at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period (the “Screen Rate”) or (ii) if such published rate is not available at
such time for any reason, a comparable or successor rate which rate is approved
by the Administrative Agent and reported to the Borrower;

 

(b)                                 for any interest rate calculation with
respect to a Base Rate Advance on any date, the rate per annum equal to LIBOR,
at approximately 11:00 a.m., London time determined two Business Days prior to
such date for Dollar deposits being delivered in the London interbank market for
a term of one month commencing that date; and

 

10

--------------------------------------------------------------------------------

 

(c)                                  if the Eurodollar Rate shall be less than
zero, such rate shall be deemed zero for purposes of this Agreement;

 

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent and reported to the Borrower in connection with any rate
set forth in this definition, the approved rate shall be applied in a manner
consistent with market practice; provided, further, that to the extent such
market practice is not administratively feasible for the Administrative Agent,
such approved rate shall be applied in a manner (x) as otherwise reasonably
determined by the Administrative Agent and (y) that is consistent with the
manner in which the Administrative Agent is applying such rate to similarly
situated borrowers.

 

“Eurodollar Rate Advance” means an Advance denominated in Dollars that bears
interest as provided in Section 2.07(a)(ii).

 

“Events of Default” has the meaning specified in Section 6.01.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Lender or the Administrative Agent or required to be withheld or deducted
from a payment to any Lender or the Administrative Agent: (a) Taxes imposed on
or measured by net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case, (i) imposed as a result of such Lender or the
Administrative Agent being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender pursuant to a law in effect on the date such Lender becomes a party to
this Agreement (or designates a new Applicable Lending Office), except to the
extent that such Lender (or its assignor, if any) was entitled, on the date of
designation of a new Applicable Lending Office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding Tax
pursuant to Section 2.14(a)(ii) or Section 2.14(c), (c) Taxes attributable to a
failure by such Lender or the Administrative Agent to comply with
Section 2.14(e) and (d) any U.S. federal withholding Taxes imposed pursuant to
FATCA.

 

“Existing Commitment Termination Date” has the meaning specified in
Section 2.05(e).

 

“Extension Date” has the meaning specified in Section 2.05(d).

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code, any published intergovernmental agreement entered into in connection with
the implementation of such Sections of the

 

11

--------------------------------------------------------------------------------



 

Internal Revenue Code and any fiscal or regulatory legislation adopted pursuant
to such published intergovernmental agreements.

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depositary institutions, as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time, and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the effective federal funds rate; provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

 

“Federal Funds Rate” means, for any day, the greater of (a) the Federal Funds
Effective Rate in effect on such day and (b) the Overnight Bank Funding Rate in
effect on such day (or for any day that is not a Business Day, for the
immediately preceding Business Day); provided that if none of such rates are
published for any day that is a Business Day, the term “Federal Funds Rate”
means the rate for a federal funds transaction quoted at 11:00 a.m. on such day
received by the Administrative Agent from a federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
as so determined shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.

 

“Fee Letter” means the Fee Letter dated as of November 6, 2018 among the
Borrower, the Arrangers and the Administrative Agent.

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“Funded Debt” means Debt of the Borrower (other than Debt in respect of the
Advances or Debt subordinated in right of payment to the Advances) or Debt of
any wholly-owned Domestic Subsidiary, for money borrowed, having a stated
maturity of more than 12 months from the date of application of sale/leaseback
proceeds or which is extendible at the option of the obligor thereon to a date
more than 12 months from the date of such application.

 

“GAAP” has the meaning specified in Section 1.03.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as “hazardous” or “toxic” or
as a “pollutant” or “contaminant” under any Environmental Law.

 

12

--------------------------------------------------------------------------------



 

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar agreements.

 

“Increase Effective Date” has the meaning specified in Section 2.05(c).

 

“Increasing Lender” has the meaning specified in Section 2.05(c).

 

“Indemnified Party” has the meaning specified in Section 8.04(b).

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.

 

“Information” has the meaning specified in Section 8.08.

 

“Information Memorandum” means the information memorandum dated November 2018
used by the Arrangers in connection with the syndication of the Commitments.

 

“Initial Lenders” has the meaning specified in the definition of “Lenders”.

 

“Interest Election Request” means a request by the Borrower to Convert or
continue a Borrowing in accordance with Section 2.09.

 

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the continuation of, or Conversion of any Base Rate
Advance into, such Eurodollar Rate Advance and ending on the last day of the
period selected by the Borrower pursuant to the provisions below.  The duration
of each such Interest Period shall be one, two, three or six months, as the
Borrower may, upon notice received by the Administrative Agent not later than
11:00 A.M. (New York City time) on the third Business Day prior to the first day
of such Interest Period (or in any case at such later time as the Administrative
Agent, in its reasonable discretion, may agree to), select; provided, however,
that: (a) the Borrower may not select any Interest Period that ends after the
latest then-effective Commitment Termination Date; (b) Interest Periods
commencing on the same date for Eurodollar Rate Advances comprising part of the
same Borrowing shall be of the same duration (it being understood that the
Borrower shall be permitted to make multiple Borrowings consisting of Eurodollar
Rate Advances on the same date, each of which may be of different durations);
(c) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next succeeding calendar month, the last day of such Interest Period shall
occur on the immediately preceding Business Day; and (d) whenever the first day
of any Interest Period occurs on a day of an initial calendar month for which
there is no numerically corresponding day in the calendar month that succeeds
such initial calendar month by the number of months equal

 

13

--------------------------------------------------------------------------------



 

to the number of months in such Interest Period, such Interest Period shall end
on the last Business Day of such succeeding calendar month.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and the rulings issued thereunder.

 

“IRS” means the United States Internal Revenue Service.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of Law.

 

“Lender Joinder Agreement” means a joinder agreement in a form reasonably
satisfactory to the Administrative Agent delivered in connection
with Section 2.05(c).

 

“Lenders” means, collectively, (a) each bank, financial institution and other
institutional lender listed on the signature pages hereof (each, an “Initial
Lender”) and (b) each Eligible Assignee that shall become a party hereto
pursuant to Section 8.07(a), (b) and (c).

 

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

 

“Loan Documents” means this Agreement and any Lender Joinder Agreements, notes,
security agreements or other documents entered into in connection herewith, each
as amended, restated, supplemented, waived or otherwise modified from time to
time.

 

“Material Adverse Effect” means a material adverse effect on (a) the financial
condition or results of operations of the Borrower or the Borrower and its
Subsidiaries taken as a whole, (b) the rights and remedies of the Administrative
Agent or any Lender under this Agreement, taken as a whole, or (c) the ability
of the Borrower to perform its obligations under this Agreement.

 

“Moody’s” means Moody’s Investors Service, Inc. (or any successor thereof).

 

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

 

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any

 

14

--------------------------------------------------------------------------------



 

ERISA Affiliate and at least one Person other than the Borrower and the ERISA
Affiliates or (b) was so maintained and in respect of which the Borrower or any
ERISA Affiliate could have liability under Section 4064 or 4069 of ERISA in the
event such plan has been or were to be terminated.

 

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

 

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

 

“NPL” means the National Priorities List under the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended from time to time.

 

“OFAC” means the U.S. Treasury Department’s Office of Foreign Assets Control.

 

“Other Connection Taxes” means, with respect to any Lender or the Administrative
Agent, Taxes imposed as a result of a present or former connection between such
Lender or the Administrative Agent and the jurisdiction imposing such Tax (other
than connections arising from such Lender or the Administrative Agent having
executed, delivered, become a party to, performed its obligations under,
received payments under, engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Advance or
Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, or otherwise with respect to, any Loan Document, except any such Taxes that
are Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to the first parenthetical clause in Section 8.07(a)).

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the Federal Reserve Bank of New York as set forth on its public
website from time to time, and published on the next succeeding Business Day by
the Federal Reserve Bank of New York as an overnight bank funding rate.

 

“Participant Register” has the meaning specified in Section 8.07(e).

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Pub.  L.  107-56, signed into law October 26, 2001.

 

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor
thereto).

 

15

--------------------------------------------------------------------------------



 

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

 

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

 

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

 

“Platform” has the meaning specified in Section 5.01(i).

 

“Principal Domestic Property” means any building, structure or other facility,
together with the land upon which it is erected and fixtures comprising a part
thereof, used primarily for manufacturing, processing, research, warehousing or
distribution and located in the United States (excluding its territories and
possessions and Puerto Rico) owned or leased by a member of the Consolidated
Group the net book value of which on the date as of which the determination is
being made exceeds 2% of Consolidated Net Assets, other than any such building
structure or other facility or portion of any thereof (a) which is an air or
water pollution control facility financed by obligations issued by a State or
local governmental unit or (b) which the Chief Executive Officer, any President,
the Chief Financial Officer, the Controller or the Treasurer of the Borrower
determines in good faith is not of material importance to the total business
conducted, or assets owned, by the Consolidated Group taken as a whole.

 

“Proceeding” has the meaning specified in Section 8.04(b).

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Debt Rating” means, as of any date of determination, the rating as
determined by S&P or Moody’s of the Borrower’s long-term unsecured senior debt;
provided, that (a) if only one of S&P and Moody’s shall have in effect a Public
Debt Rating, the Applicable Percentage and the Applicable Margin, as applicable,
shall be determined by reference to the available Public Debt Rating; (b) if
neither S&P nor Moody’s shall have in effect a Public Debt Rating, the
Applicable Percentage and the Applicable Margin, as applicable, shall be set in
accordance with Level VII of the definition of Applicable Percentage or
Applicable Margin, as the case may be, until such time as either S&P or Moody’s
shall have in effect a Public Debt Rating; (c) if the Public Debt Ratings
established by S&P and Moody’s shall fall within different levels, the
Applicable Percentage and the Applicable Margin, as applicable, shall be based
upon the higher of such Public Debt Ratings, except that in the event that the
lower of such Public Debt Ratings is more than one level below the higher of
such Public Debt Ratings, the Applicable Percentage and the Applicable Margin,
as applicable, shall be based upon the level immediately below the higher of
such Public Debt Ratings; (d) if any Public Debt Rating established by S&P or
Moody’s shall be changed, such change shall be effective as of the date on which
such change is first announced publicly by the rating agency making such change
and (e) if S&P or Moody’s shall change the basis on which Public Debt Ratings
are

 

16

--------------------------------------------------------------------------------



 

established, each reference to the Public Debt Ratings announced by S&P or
Moody’s, as the case may be, shall refer to the then equivalent rating by S&P or
Moody’s, as the case may be.

 

“Register” has the meaning specified in Section 8.07(d).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates,
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Related Person” means, as to any Indemnified Party, (a) any controlling Person,
controlled Affiliate or Subsidiary of such Indemnified Party, (b) the respective
directors, officers or employees of such Indemnified Party or any of its
Subsidiaries, controlled Affiliates or controlling Persons and (c) the
respective agents and advisors of such Indemnified Party or any of its
Subsidiaries, controlled Affiliates or controlling Persons.

 

“Removal Effective Date” has the meaning specified in Section 7.06(b).

 

“Required Lenders” means, at any time, Lenders holding more than 50% of the
Commitments at such time or, if the Commitments have been terminated at such
time pursuant to Section 2.05 or 6.01, Lenders owed more than 50% of the
aggregate unpaid principal amount of the Advances owing to Lenders at such time;
provided that the Commitment of, and the Advances held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

 

“Resignation Effective Date” has the meaning specified in Section 7.06(a).

 

“Responsible Officer” means the Chief Executive Officer, the Chief Financial
Officer, the Treasurer, the Controller, any Assistant Treasurer, the Director,
Capital Markets and Global Treasury Operations and the General Counsel of the
Borrower (or other executive officer of the Borrower performing similar
functions) or any other officer of the Borrower responsible for overseeing or
reviewing compliance with this Agreement.

 

“Revised Percentage” has the meaning specified in Section 2.05(c).

 

“S&P” means S&P Global Ratings, a division of S&P Global Inc., or any successor
to its rating agency business.

 

“Sale and Leaseback Transaction” has the meaning specified in Section 5.02(c).

 

“Sanction(s)” means any economic or trade sanction enacted, imposed,
administered or enforced by the United States Government (including, without
limitation, the U.S. Department of State and OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority in a jurisdiction material to the Borrower and its Subsidiaries taken
as a whole.

 

“Screen Rate” has the meaning set forth in the definition of “Eurodollar Rate”.

 

17

--------------------------------------------------------------------------------



 

“Significant Subsidiary” means any Subsidiary of the Borrower that constitutes a
“significant subsidiary” under Regulation S-X promulgated by the Securities and
Exchange Commission, as in effect from time to time.

 

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and no Person other than the Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which the Borrower
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company, trust or estate of which (or in which)
more than 50% of (a) the issued and outstanding capital stock having ordinary
voting power to elect a majority of the board of directors of such corporation
(irrespective of whether at the time capital stock of any other class or classes
of such corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.

 

“Syndication Agents” means Barclays Bank PLC, Bank of America, N.A., and Morgan
Stanley Senior Funding, Inc.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other like
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

 

“Total Capitalization” means Consolidated Debt plus Consolidated Net Worth.

 

“Type” has the meaning specified in the definition of “Advance”.

 

“United States” and “U.S.” each means the United States of America.

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in Section 2.14

 

“Voting Stock” means shares of capital stock issued by a corporation, or
equivalent interests in any other Person, the holders of which are ordinarily,
in the absence of contingencies, entitled to vote for the election of directors
(or persons performing similar functions) of such Person, even if the right so
to vote has been suspended by the happening of such a contingency.

 

18

--------------------------------------------------------------------------------



 

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

SECTION 1.02                                      Computation of Time Periods. 
In this Agreement, in the computation of periods of time from a specified date
to a later specified date, the word “from” means “from and including”, the word
“through” means “through and including” and each of the words “to” and “until”
mean “to but excluding”.

 

SECTION 1.03                                      Accounting Terms;
Interpretative Provisions.  Except as otherwise expressly provided herein, all
accounting terms not specifically defined herein shall be construed in
accordance with, and all financial data (including financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, generally accepted accounting principles as in effect in the
United States from time to time (“GAAP”).  If at any time any change in GAAP
would affect the calculation of any covenant set forth herein and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such covenant to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (a) such
covenant shall continue to be calculated in accordance with GAAP prior to such
change and (b) the Borrower shall provide to the Administrative Agent and the
Lenders, concurrently with the delivery of any financial statements or reports
with respect to such covenant, statements setting forth a reconciliation between
calculations of such covenant made before and after giving effect to such change
in GAAP.

 

ARTICLE II

 

AMOUNTS AND TERMS OF THE ADVANCES

 

SECTION 2.01                                      The Advances.  Each Lender
severally agrees, on the terms and conditions hereinafter set forth, to make
Advances to the Borrower from time to time on any Business Day during the period
from the Closing Date until the Commitment Termination Date in an aggregate
amount not to exceed at any time outstanding such Lender’s Commitment.  Each
Borrowing shall be in an aggregate amount equal to the Borrowing Minimum or a
Borrowing Multiple in excess thereof and shall consist of Advances of the same
Type made on the same day by the Lenders ratably according to their respective
Commitments.  Within the limits of each Lender’s Commitment, the Borrower may
borrow under this Section 2.01, prepay pursuant to Section 2.10 and reborrow
under this Section 2.01.

 

SECTION 2.02                                      Making the Advances.

 

(a)                                 Each Borrowing shall be made on notice,
given not later than (x) 11:00 A.M. (New York City time) on the third Business
Day prior to the date of the proposed Borrowing (or at such later time as the
Administrative Agent, in its reasonable discretion, may agree to) in the

 

19

--------------------------------------------------------------------------------



 

case of a Borrowing consisting of Eurodollar Rate Advances or (y) 11:00
A.M. (New York City time) on the date of the proposed Borrowing in the case of a
Borrowing consisting of Base Rate Advances, by the Borrower to the
Administrative Agent, which shall give to each Lender prompt notice thereof by
telecopier or other electronic communication.  Each notice of a Borrowing shall
be by notice in substantially the form of Exhibit A hereto or such other form as
may be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent) (a “Notice of Borrowing”), specifying therein the
requested (i) date of such Borrowing (which shall be a Business Day), (ii) Type
of Advances comprising such Borrowing, (iii) aggregate amount of such Borrowing,
(iv) initial Interest Period for such Advance, if such Borrowing is to consist
of Eurodollar Rate Advances and (v) account or accounts in which the proceeds of
the Borrowing should be credited.  Each Lender shall, before 1:00 P.M. (New York
City time) on the date of such Borrowing make available for the account of its
Applicable Lending Office to the Administrative Agent at the applicable
Administrative Agent’s Office, in same day funds, such Lender’s ratable portion
of such Borrowing.  After the Administrative Agent’s receipt of such funds and
upon fulfillment of the applicable conditions set forth in Article III, the
Administrative Agent will make such funds available to the Borrower in
immediately available funds to the account or accounts specified by the Borrower
to the Administrative Agent in the Notice of Borrowing relating to the
applicable Borrowing.

 

(b)                                 Anything in Section 2.02(a) to the contrary
notwithstanding, (i) the Borrower may not select Eurodollar Rate Advances for
any Borrowing if the obligation of the Lenders to make Eurodollar Rate Advances
shall then be suspended pursuant to Section 2.08 or 2.12 and (ii) the Eurodollar
Rate Advances may not be outstanding as part of more than ten separate
Borrowings.

 

(c)                                  Each Notice of Borrowing shall be
irrevocable and binding on the Borrower.  In the case of any Borrowing that the
related Notice of Borrowing specifies is to be comprised of Eurodollar Rate
Advances, the Borrower shall indemnify each Lender against any reasonable loss,
cost or expense incurred by such Lender as a result of any failure to fulfill on
or before the date specified in such Notice of Borrowing for such Borrowing the
applicable conditions set forth in Article III, including, without limitation,
any reasonable loss (excluding loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender to fund the Advance to be made by such Lender as part of
such Borrowing when such Advance, as a result of such failure, is not made on
such date.

 

(d)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the time of any Borrowing that such
Lender will not make available to the Administrative Agent such Lender’s ratable
portion of such Borrowing, the Administrative Agent may assume that such Lender
has made such portion available to the Administrative Agent on the date of such
Borrowing in accordance with Section 2.02(a) and the Administrative Agent may,
in reliance upon such assumption, make available to the Borrower on such date a
corresponding amount.  If and to the extent that any Lender shall not have so
made such ratable portion available to the Administrative Agent, such Lender and
the Borrower severally agree to pay or to repay to the Administrative Agent
forthwith on demand such corresponding amount and to pay interest thereon, for
each day from the date such amount is made available to the Borrower until the
date such

 

20

--------------------------------------------------------------------------------

 

amount is paid or repaid to the Administrative Agent, at (i) in the case of the
Borrower, the higher of (A) the interest rate applicable at the time to Advances
comprising such Borrowing and (B) the cost of funds incurred by the
Administrative Agent in respect of such amount and (ii) in the case of such
Lender, the Federal Funds Rate.  If the Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period.  If such Lender shall pay to the
Administrative Agent such corresponding amount, such amount so paid shall
constitute such Lender’s Advance as part of such Borrowing for all purposes of
this Agreement.  Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 

(e)                                  The failure of any Lender to make the
Advance to be made by it as part of any Borrowing shall not relieve any other
Lender of its obligation, if any, hereunder to make its Advance on the date of
such Borrowing, but no Lender shall be responsible for the failure of any other
Lender to make the Advance to be made by such other Lender on the date of any
Borrowing.

 

(f)                                   If any Lender makes available to the
Administrative Agent funds for any Advance to be made by such Lender as provided
herein, and such funds are not made available to a Borrower by the
Administrative Agent because the conditions to such Borrowing are not satisfied
or waived in accordance with the terms hereof, the Administrative Agent shall
promptly return such funds (in like funds as received from such Lender) to such
Lender, without interest.

 

SECTION 2.03                                      [Reserved].

 

SECTION 2.04                                      Fees.

 

(a)                                 Commitment Fee.  The Borrower agrees to pay
to the Administrative Agent, for the account of each Lender (other than a
Defaulting Lender for such time as such Lender is a Defaulting Lender), a
commitment fee on the actual daily amount of such Lender’s unused Commitment at
a rate per annum equal to the Applicable Percentage, payable in arrears
quarterly on the last Business Day of each March, June, September and December,
and on the Commitment Termination Date.

 

(b)                                 Additional Fees.  The Borrower shall pay to
the Administrative Agent for its own account such fees as may from time to time
be agreed between the Borrower and the Administrative Agent.

 

SECTION 2.05                                      Termination, Reduction or
Increase of the Commitments; Extension of the Commitment Termination Date.

 

(a)                                 Ratable Reduction or Termination.  The
Borrower shall have the right, upon at least three Business Days’ notice to the
Administrative Agent, to terminate in whole or permanently reduce ratably in
part the unused portions of the respective Commitments of the Lenders; provided
that each partial reduction shall be in an aggregate amount of $10,000,000 or an
integral multiple of $1,000,000 in excess thereof; provided, further, that the
aggregate amount of the Commitments shall not be reduced to an amount that is
less than the aggregate principal amount of Advances then outstanding; and
provided, further, that any such notice may state that

 

21

--------------------------------------------------------------------------------



 

such notice is conditioned upon the effectiveness of other credit facilities or
the consummation of a specific transaction, in which case such notice may be
revoked by the Borrower if such condition is not satisfied.

 

(b)                                 Defaulting Lender Commitment Reductions. 
The Borrower may terminate the unused amount of the Commitments of any Lender
that is a Defaulting Lender upon not less than three Business Days’ prior notice
to the Administrative Agent (which shall promptly notify the Lenders thereof),
it being understood that notwithstanding such Commitment termination, the
provisions of Section 2.19(c) will continue to apply to all amounts thereafter
paid by the Borrower for the account of such Defaulting Lender under this
Agreement (whether on account of principal, interest, fees, indemnity or other
amounts); provided that such termination shall not be deemed to be a waiver or
release of any claim the Borrower, the Administrative Agent or any Lender may
have against such Defaulting Lender.

 

(c)                                  Increase.  The Borrower may, from time to
time, by means of a notice delivered to the Administrative Agent, request that
the aggregate amount of the Commitments be increased by (i) increasing the
amount of the Commitment of one or more Lenders that have agreed (in their sole
and individual discretion) to such increase (each an “Increasing Lender”) and/or
(ii) adding one or more Eligible Assignees as parties hereto (each an
“Additional Lender”) with Commitments in amounts agreed to by such Additional
Lenders; provided that (A) any such increase shall be in an aggregate amount of
$50,000,000 or a higher integral multiple of $5,000,000, (B) no Additional
Lender shall be added as a party hereto without the written consent of the
Administrative Agent to the extent such consent would be required for an
assignment to such Additional Lender pursuant to Section 8.07 (which consent
shall not be unreasonably withheld, conditioned or delayed), (C) the aggregate
Commitments after giving effect to any such increase shall not exceed
$7,000,000,000, and (D) as a condition precedent to such increase, the Borrower
shall deliver to the Administrative Agent a certificate dated as of the Increase
Effective Date (as defined below) signed by a Responsible Officer of the
Borrower certifying that before and after giving effect to such increase (1) no
Default has occurred and is continuing as of the date of such increase or would
result from such increase and (2) each of the representations and warranties set
forth in Section 4.01 are true and correct in all material respects (except to
the extent such representations and warranties are qualified with “materiality”
or “Material Adverse Effect” or similar terms, in which case such
representations and warranties shall be true and correct in all respects) as of
the date of such increase, except to the extent any such representation or
warranty is stated to relate solely to an earlier date, in which case such
representation or warranty shall have been true and correct in all material
respects (except to the extent such representations and warranties are qualified
with “materiality” or “Material Adverse Effect” or similar terms, in which case
such representations and warranties shall be true and correct in all respects)
on and as of such earlier date; provided, that for purposes of this
Section 2.05(c), the representations and warranties contained in
Section 4.01(e) shall be deemed to refer to the most recent statements furnished
pursuant to Section 5.01(i)(i) and 5.01(i)(ii).  Any such increase in
Commitments shall be effected pursuant to one or more Lender Joinder Agreements
executed and delivered by the Borrower, the Administrative Agent and the
Increasing Lenders and/or Additional Lenders, as applicable (the date on which
such Lender Joinder Agreement(s) are delivered, the “Increase Effective Date”). 
The Lender Joinder Agreement(s) may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate in the opinion of the Administrative Agent, to effect
the provisions of this Section 2.05(c).  On the

 

22

--------------------------------------------------------------------------------



 

Increase Effective Date, (x) each Lender shall advance funds required (if any)
to cause all outstanding Advances and unused Commitments to be held on a pro
rata basis in accordance with the respective Commitments of each Lender after
giving effect to such increase (for each Lender, its “Revised Percentage”) and
(y) the Administrative Agent shall use any funds so received to repay the
Advances of each Lender to the extent required so that such Lender has its
Revised Percentage of all outstanding Advances (it being understood that the
Borrower shall be responsible for any break funding payments owing pursuant to
Section 8.04(c) resulting from such repayments).  The Administrative Agent shall
promptly notify the Borrower and the Lenders of any increase in the amount of
the Commitments pursuant to this Section 2.05(c) and of the amount of the
Commitment of each Lender after giving effect thereto.

 

(d)                                 Extension of the Facility.  The Borrower
may, by written notice to the Administrative Agent (which shall promptly deliver
a copy to each Lender) not more than 60 days and not less than 30 days prior to
the proposed date of effectiveness of an extension (an “Extension Date”),
request that the Lenders extend the Commitment Termination Date for an
additional period of one year from the applicable Commitment Termination Date
then in effect hereunder (the then “Existing Commitment Termination Date”),
provided that in no event shall the Commitment Termination Date be extended
beyond (i) the fifth anniversary of the effective date of the Extension Date and
(ii) the seventh anniversary of the Closing Date.  Each Lender shall, by notice
to the Borrower and the Administrative Agent given not more than 15 days (or
such other date specified by the Borrower in such written notice or any
supplement thereto) after such written notice is delivered to the Administrative
Agent, advise the Borrower whether or not it agrees to the requested extension
(each Lender agreeing to a requested extension being called a “Consenting
Lender” and each Lender declining to agree to a requested extension being called
a “Declining Lender”).  Any Lender that has not so advised the Borrower and the
Administrative Agent by such day shall be deemed to have declined to agree to
such extension and shall be a Declining Lender (unless such Lender subsequently
agrees to such requested extension and the Borrower elects in its sole
discretion to treat such Lender as a Consenting Lender).  If Lenders
constituting the Required Lenders shall have agreed to a Commitment Termination
Date extension request, then the Commitment Termination Date shall, as to the
Consenting Lenders and any Lender replacing a Declining Lender, be extended
effective as of the Extension Date to the date that is one year after the then
Existing Commitment Termination Date.  The decision to agree or withhold
agreement to any Commitment Termination Date extension request shall be at the
sole discretion of each Lender.  The Commitment of each Declining Lender shall
terminate on the Existing Commitment Termination Date applicable to such
Declining Lender.  The principal amount of any outstanding Advances made by
Declining Lenders, together with any accrued interest thereon and any accrued
fees and other amounts payable to or for the account of such Declining Lenders
hereunder, shall be due and payable on the Existing Commitment Termination Date
applicable to such Declining Lender.  Notwithstanding the foregoing provisions
of this subsection, the Borrower shall have the right, at any time prior to any
Existing Commitment Termination Date applicable to any Declining Lender, to
require such Declining Lender to assign and delegate its interests, rights and
obligations under this Agreement pursuant to Section 8.07 to a Lender or (solely
to the extent such consent would be required for an assignment pursuant to
Section 8.07, subject to the consent of the Administrative Agent (such consent
not to be unreasonably withheld, conditioned or delayed)) other Eligible
Assignee, that agrees to a Commitment Termination Date extension with respect to
such Existing Commitment Termination Date and executes and delivers to the
Administrative Agent an appropriate Assignment and Acceptance.  Any such
assignee shall for all purposes

 

23

--------------------------------------------------------------------------------



 

hereunder constitute a Consenting Lender with respect to the applicable
Commitment Termination Date extension request.  Notwithstanding the foregoing,
no extension of the Commitment Termination Date pursuant to this subsection
shall become effective unless the Borrower shall have delivered to the
Administrative Agent a certificate dated as of the Extension Date signed by a
Responsible Officer of the Borrower certifying that before and after giving
effect to such extension (A) no Default has occurred and is continuing as of the
Extension Date or would result from such extension and (B) each of the
representations and warranties set forth in Section 4.01 are true and correct in
all material respects (except to the extent such representations and warranties
are qualified with “materiality” or “Material Adverse Effect” or similar terms,
in which case such representations and warranties shall be true and correct in
all respects) as of the Extension Date, except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct in
all material respects (except to the extent such representations and warranties
are qualified with “materiality” or “Material Adverse Effect” or similar terms,
in which case such representations and warranties shall be true and correct in
all respects) on and as of such earlier date; provided, that for purposes of
this Section 2.05(d), the representations and warranties contained in
Section 4.01(e) shall be deemed to refer to the most recent statements furnished
pursuant to Section 5.01(i)(i) and 5.01(i)(ii).  The Borrower may extend the
Commitment Termination Date up to two times under this Section 2.05(d).

 

SECTION 2.06                                      Repayment of Advances.  The
Borrower shall repay to the Administrative Agent, for the account of each Lender
on the Commitment Termination Date applicable to such Lender, the aggregate
principal amount of all Advances owing to such Lender outstanding on such date.

 

SECTION 2.07                                      Interest on Advances.

 

(a)                                 Scheduled Interest.  The Borrower shall pay
interest on the unpaid principal amount of each Advance made to it from the date
of such Advance until such principal amount shall be paid in full, at the
following rates per annum:

 

(i)                                     Base Rate Advances.  During such periods
as such Advance is a Base Rate Advance, a rate per annum equal at all times to
the sum of (A) the Base Rate in effect from time to time and (B) the Applicable
Margin, payable in arrears quarterly on the last Business Day of each March,
June, September and December, during such periods and on the Commitment
Termination Date applicable to any Lender.

 

(ii)                                  Eurodollar Rate Advances.  During such
periods as such Advance is a Eurodollar Rate Advance, a rate per annum equal at
all times during each Interest Period for such Advance to the sum of (A) the
Eurodollar Rate for such Interest Period for such Advance, and (B) the
Applicable Margin, payable in arrears on the last day of such Interest Period
and, if such Interest Period has a duration of more than three months, on each
day that occurs during such Interest Period every three months from the first
day of such Interest Period and on the date such Eurodollar Rate Advance shall
be Converted, continued or paid in full.

 

24

--------------------------------------------------------------------------------



 

(b)                                 Default Interest.  Upon the occurrence and
during the continuance of an Event of Default, the Administrative Agent shall,
upon the request of the Required Lenders, require the Borrower to pay interest
(“Default Interest”), which amount shall accrue as of the date of occurrence of
the Event of Default, on (i) the unpaid principal amount of each Advance owing
to each Lender, payable in arrears on the dates referred to in
Section 2.07(a)(i) or 2.07(a)(ii), at a rate per annum equal at all times to 2%
per annum above the rate per annum required to be paid on such Advance pursuant
to Section 2.07(a)(i) or 2.07(a)(ii) and (ii) to the fullest extent permitted by
Law, the amount of any interest, fee or other amount payable hereunder that is
not paid when due, from the date such amount shall be due until such amount
shall be paid in full, payable in arrears on the date such amount shall be paid
in full and on demand, at a rate per annum equal at all times to 2% per annum
above the rate per annum required to be paid on Base Rate Advances pursuant to
Section 2.07(a)(i), provided, however, that following acceleration of the
Advances pursuant to Section 6.01, Default Interest shall accrue and be payable
hereunder whether or not previously required by the Administrative Agent.

 

(c)                                  [Reserved].

 

SECTION 2.08                                      Interest Rate Determination;
Alternate Rate of Interest.

 

(a)                                 The Administrative Agent shall give prompt
notice to the Borrower and the Lenders of the applicable interest rate
determined by the Administrative Agent for purposes of Section 2.07(a)(i) or
2.07(a)(ii).

 

(b)                                 If, with respect to any Eurodollar Rate
Advances, the Required Lenders notify the Administrative Agent that (i) they are
unable to obtain matching deposits in the London inter-bank market at or about
11:00 A.M.  (London time) on the second Business Day before the making of a
Borrowing in sufficient amounts to fund their respective Advances as a part of
such Borrowing during its Interest Period or (ii) the Eurodollar Rate for any
Interest Period for such Advances will not adequately and fairly reflect the
cost to the Required Lenders of making, funding or maintaining their respective
Eurodollar Rate Advances for such Interest Period, the Administrative Agent
shall forthwith so notify the Borrower and the Lenders, whereupon (A) the
Borrower will, on the last day of the then existing Interest Period therefor,
either (1) prepay such Advances or (2) Convert such Advances into Base Rate
Advances and (B) the obligation of the Lenders to make, continue Eurodollar Rate
Advances as, or to Convert Advances into, Eurodollar Rate Advances shall be
suspended until the Administrative Agent shall notify the Borrower and the
Lenders that the circumstances causing such suspension no longer exist.

 

(c)                                  [Reserved].

 

(d)                                 On the date on which the aggregate unpaid
principal amount of Eurodollar Rate Advances comprising any Borrowing shall be
reduced, by payment or prepayment or otherwise, to less than $5,000,000, such
Advances shall automatically Convert into Base Rate Advances.

 

(e)                                  Upon the occurrence and during the
continuance of any Event of Default, (i) each Eurodollar Rate Advance will
automatically, on the last day of the then existing Interest Period therefor, be
Converted into a Base Rate Advance (unless the Required Lenders otherwise

 

25

--------------------------------------------------------------------------------



 

consent) and (ii) the obligation of the Lenders to make, continue Eurodollar
Rate Advances as, or to Convert Advances into, Eurodollar Rate Advances shall be
suspended.

 

(f)                                   Alternate Rate of Interest. 
Notwithstanding anything to the contrary in Section 2.11, if at any time the
Administrative Agent determines (which determination shall be made by notice to
the Borrower and shall be conclusive and binding absent demonstrable error) that
(i) fair and adequate means do not exist for ascertaining the rate of interest
for any Eurodollar Rate Advance for the applicable Interest Period and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in clause (i) have not arisen but either (A) the supervisor for the
administrator of the Screen Rate has made a public statement that the
administrator of the Screen Rate is insolvent (and there is no successor
administrator that will continue publication of the Screen Rate), (B) the
administrator of the Screen Rate has made a public statement identifying a
specific date after which the Screen Rate will permanently or indefinitely cease
to be published by it (and there is no successor administrator that will
continue publication of the Screen Rate), (C) the supervisor for the
administrator of the Screen Rate has made a public statement identifying a
specific date after which the Screen Rate will permanently or indefinitely cease
to be published or (D) the supervisor for the administrator of the Screen Rate
or a Governmental Authority having jurisdiction over the Administrative Agent
has made a public statement identifying a specific date after which the Screen
Rate may no longer be used for determining interest rates for loans, then the
Administrative Agent and the Borrower may endeavor to establish an alternate
rate of interest to LIBOR that gives due consideration to the then evolving or
prevailing market convention for determining a rate of interest for similar
syndicated loans in the United States at such time, and may enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable (but for the
avoidance of doubt, such related changes shall not include a reduction of the
Applicable Margin); provided that, if such alternate rate of interest as so
determined would be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.  Notwithstanding anything to the contrary in
Section 8.01, in the case of any proposed alternative rate of interest, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five Business Days of the date that a copy of the amendment is
provided to the Lenders, a written notice from the Required Lenders stating that
such Required Lenders object to such amendment.  Until an alternate rate of
interest shall be determined in accordance with this Section 2.08(f) (but, in
the case of the circumstances described in clause (ii) of the first sentence of
this Section 2.08(f), only to the extent the Screen Rate for such Interest
Period is not available or published at such time on a current basis), (1) any
Eurodollar Rate Advances requested to be made, Converted or continued as or
into, as applicable, Eurodollar Rate Advances shall automatically (in the case
of Conversions or continuations, on the last day of the then existing Interest
Period) be made, Converted or continued as or into, as applicable, Base Rate
Advances and (2) the Administrative Agent shall compute the Base Rate without
reference to the Eurodollar Rate component thereof.

 

Notwithstanding the foregoing, the Administrative Agent does not warrant or
accept any responsibility for, and shall not have any liability with respect to,
the administration, submission or any other matter related to the London
interbank offered rate or other rates in the definition of “Eurodollar Rate” or
with respect to any alternative or successor rate thereto, or replacement rate
thereof, including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to

 

26

--------------------------------------------------------------------------------



 

this Section 2.08(f), will be similar to, or produce the same value or economic
equivalence of, the Eurodollar Rate or have the same volume or liquidity as did
the London interbank offered rate prior to its discontinuance or unavailability.

 

SECTION 2.09                                      Interest Elections.

 

(a)                                 Each Borrowing initially shall be of the
Type specified in the applicable Notice of Borrowing and, in the case of a
Eurodollar Rate Advance, shall have an initial Interest Period as specified in
such Notice of Borrowing.  Thereafter, the Borrower may elect to Convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurodollar Rate Advance, may elect Interest Periods therefor, all as provided
in this Section.  The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Advances comprising
such Borrowing, and the Advances comprising each such portion shall be
considered a separate Borrowing.

 

(b)                                 To make an election pursuant to this
Section, the Borrower shall notify the Administrative Agent of such election by
delivering to the Administrative Agent an Interest Election Request by the time
that a Notice of Borrowing would be required under Section 2.02 if the Borrower
were requesting a Borrowing of the Type resulting from such election to be made
on the effective date of such election.

 

(c)                                  Each Interest Election Request shall
specify the following information:

 

(i)                                     the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                               whether the resulting Borrowing is to
consist of Base Rate Advances or Eurodollar Rate Advances; and

 

(iv)                              if the resulting Borrowing is to consist of
Eurodollar Rate Advances, the Interest Period to be applicable thereto (which
Interest Period shall be a period contemplated by the definition of the term
“Interest Period”).

 

(d)                                 Promptly following receipt of an Interest
Election Request, the Administrative Agent shall advise each Lender of the
details thereof and of such Lender’s portion of each resulting Borrowing.

 

If the Borrower requests a Borrowing of Eurodollar Rate Advances but does not
specify an Interest Period or fails to deliver a timely Interest Election
Request with respect to a Borrowing consisting of Eurodollar Rate Advances prior
to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein or Section 2.08(e) is

 

27

--------------------------------------------------------------------------------



 

applicable thereto, at the end of such Interest Period, such Borrowing shall
automatically continue as a Borrowing consisting of Eurodollar Rate Advances
with an Interest Period of one month unless such Borrowing is or was repaid in
accordance with Section 2.10.

 

SECTION 2.10                                      Optional Prepayments of
Advances.  The Borrower may, upon notice to the Administrative Agent stating the
proposed date and aggregate principal amount of the proposed prepayment, given
not later than 11:00 A.M. (New York City time) on the date (which date shall be
a Business Day) of such proposed prepayment, in the case of a Borrowing
consisting of Base Rate Advances, and not later than 11:00 A.M. (New York City
time) at least two Business Days prior to the date of such proposed prepayment,
in the case of a Borrowing consisting of Eurodollar Rate Advances, and if such
notice is given, the Borrower shall, prepay the outstanding principal amount of
the Advances comprising part of the same Borrowing in whole or ratably in part,
and in the case of any Borrowing consisting of Eurodollar Rate Advances,
together with accrued interest to the date of such prepayment on the principal
amount prepaid; provided, however, that (a) each partial prepayment shall be in
an aggregate principal amount of the Borrowing Minimum or a Borrowing Multiple
in excess thereof and (b) if any prepayment of a Eurodollar Rate Advance is made
on a date other than the last day of an Interest Period for such Eurodollar Rate
Advance, the Borrower shall also pay any amount owing pursuant to
Section 8.04(c); and provided, further, that, subject to clause (b) of the
immediately preceding proviso, any such notice may state that such notice is
conditioned upon the effectiveness of other credit facilities or the
consummation of a specific transaction, in which case such notice may be revoked
by the Borrower if such condition is not satisfied.

 

SECTION 2.11                                      Increased Costs; Reserves on
Eurodollar Rate Loans.

 

(a)                                 If, due to either (i) the introduction of or
any change in or in the interpretation of any Law or regulation or (ii) the
compliance with any directive, guideline or request from any central bank or
other Governmental Authority including, without limitation, any agency of the
European Union or similar monetary or multinational authority (whether or not
having the force of Law), in each case after the date hereof (or with respect to
any Lender, if later, the date on which such Lender becomes a Lender), there
shall be any increase in the cost to any Lender of agreeing to make or making,
funding or maintaining Eurodollar Rate Advances (excluding for purposes of this
Section 2.11 any such increased costs resulting from (A) Taxes as to which such
Lender is indemnified under Section 2.14, (B) Excluded Taxes and (C) Other
Taxes), and such Lender is generally charging, or intends to generally charge,
such amounts to its customers that are similarly situated to the Borrower and
with similar credit facilities, to the extent such Lender has the right under
such similar credit facilities to do so (but such Lender shall not be required
to disclose any confidential or proprietary information), then the Borrower
shall from time to time, upon demand by such Lender (with a copy of such demand
to the Administrative Agent), pay to the Administrative Agent for the account of
such Lender additional amounts sufficient to compensate such Lender for such
increased cost.  A certificate as to such increased cost submitted to the
Borrower and the Administrative Agent by such Lender shall be conclusive and
binding for all purposes, absent demonstrable error.

 

(b)                                 If any Lender determines that compliance
with any Law or regulation or any directive, guideline or request from any
central bank or other Governmental Authority including, without limitation, any
agency of the European Union or similar monetary or

 

28

--------------------------------------------------------------------------------



 

multinational authority (whether or not having the force of Law), in each case
promulgated or given after the date hereof (or with respect to any Lender, if
later, the date on which such Lender becomes a Lender), affects or would affect
the amount of capital or liquidity required or expected to be maintained by such
Lender or any corporation controlling such Lender and that the amount of such
capital or liquidity is increased by or based upon the existence of such
Lender’s commitment to lend hereunder and other commitments of this type, and
such Lender is generally charging, or intends to generally charge, such amounts
to its customers that are similarly situated to the Borrower and with similar
credit facilities, to the extent such Lender has the right under such similar
credit facilities to do so (but such Lender shall not be required to disclose
any confidential or proprietary information), the Borrower shall, from time to
time upon demand by such Lender (with a copy of such demand to the
Administrative Agent), pay to the Administrative Agent for the account of such
Lender, additional amounts sufficient to compensate such Lender or such
corporation in the light of such circumstances, to the extent that such Lender
reasonably determines such increase in capital or liquidity to be allocable to
the existence of such Lender’s commitment to lend hereunder.  A certificate as
to such amounts submitted to the Borrower and the Administrative Agent by such
Lender shall be conclusive and binding for all purposes, absent demonstrable
error.

 

(c)                                  Notwithstanding anything in this
Section 2.11 to the contrary, for purposes of this Section 2.11, (i) the Dodd
Frank Wall Street Reform and Consumer Protection Act and the rules and
regulations issued thereunder or in connection therewith or in implementation
thereof, and (ii) all requests, rules, guidelines and directions promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any similar or successor agency, or the United States or foreign
regulatory authorities, in each case, pursuant to Basel III) shall be deemed to
have been enacted following the date hereof (or with respect to any Lender, if
later, the date on which such Lender becomes a Lender).

 

(d)                                 The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as Eurocurrency Liabilities), additional interest on the unpaid
principal amount of each Eurodollar Rate Advance equal to the actual costs of
such reserves allocated to such Advance by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive and binding absent
demonstrable error), which shall be due and payable on each date on which
interest is payable on such Advance, provided the Borrower shall have received
at least 10 days’ prior notice (with a copy to the Administrative Agent) of such
additional interest from such Lender.  If a Lender fails to give notice 10 days
prior to the relevant interest payment date, but such Lender gives notice within
30 days after such interest payment date, such additional interest shall be due
and payable 10 days from receipt of such notice.

 

SECTION 2.12                                      Illegality.  Notwithstanding
any other provision of this Agreement, (a) if any Lender shall notify the
Administrative Agent that the introduction of or any change in or in the
interpretation of any Law or regulation makes it unlawful, or any central bank
or other Governmental Authority, including without limitation, any agency of the
European Union or similar monetary or multinational authority, asserts that it
is unlawful, for such Lender or its Eurodollar Lending Office to perform its
obligations hereunder to make Eurodollar Rate Advances or to fund or maintain
Eurodollar Rate Advances hereunder, (i) each Eurodollar Rate Advance of such
Lender will automatically, upon such notification, be Converted into a Base Rate
Advance,

 

29

--------------------------------------------------------------------------------



 

(ii) the obligation of such Lender to make Eurodollar Rate Advances or to
Convert Advances into Eurodollar Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrower and such Lender that the
circumstances causing such suspension no longer exist and (iii) the
Administrative Agent shall during the period of such suspension compute the Base
Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof and (b) if Lenders constituting the Required Lenders so notify
the Administrative Agent, (i) each Eurodollar Rate Advance of each Lender will
automatically, upon such notification, Convert into a Base Rate Advance,
(ii) the obligation of each Lender to make Eurodollar Rate Advances or to
Convert Advances into, or to continue Eurodollar Rate Advances as, Eurodollar
Rate Advances shall be suspended until the Administrative Agent shall notify the
Borrower and each Lender that the circumstances causing such suspension no
longer exist and (iii) the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to each Lender without reference to
the Eurodollar Rate component thereof.

 

SECTION 2.13                                      Payments and Computations.

 

(a)                                 The Borrower shall make each payment
required to be made by it under this Agreement not later than 11:00 A.M. (New
York City time) on the day when due in Dollars to the Administrative Agent at
the applicable Administrative Agent’s Office in same day funds.  The
Administrative Agent will promptly thereafter cause to be distributed like funds
relating to the payment of principal or interest or commitment fees ratably
(other than amounts payable pursuant to Section 2.02(c), 2.11, 2.12(a), 2.14,
2.15 or 8.04(c)) to the Lenders for the account of their respective Applicable
Lending Offices, and like funds relating to the payment of any other amount
payable to any Lender to such Lender for the account of its Applicable Lending
Office, in each case to be applied in accordance with the terms of this
Agreement.  Upon its acceptance of an Assignment and Acceptance and recording of
the information contained therein in the Register pursuant to Section 8.07(c),
from and after the effective date specified in such Assignment and Acceptance,
the Administrative Agent shall make all payments hereunder in respect of the
interest assigned thereby to the assignor for amounts which have accrued to but
excluding the effective date of such assignment and to the assignee for amounts
which have accrued from and after the effective date of such assignment.  All
payments to be made by the Borrower shall be made without condition or deduction
for any counterclaim, defense, recoupment or setoff.

 

(b)                                 The Borrower hereby authorizes each Lender,
if and to the extent payment owed to such Lender is not made when due hereunder,
to charge from time to time against any or all of the Borrower’s accounts with
such Lender any amount so due.

 

(c)                                  All computations of interest based on the
Base Rate shall be made by the Administrative Agent on the basis of a year of
365 or 366 days, as the case may be, and all computations of interest based on
the Eurodollar Rate or the Federal Funds Rate (other than determinations of the
Base Rate made at any time by reference to the Federal Funds Rate) and of
commitment fees shall be made by the Administrative Agent on the basis of a year
of 360 days, in each case for the actual number of days (including the first day
but excluding the last day) occurring in the period for which such interest or
such fees are payable.  Each determination by the Administrative Agent of an
interest rate hereunder shall be conclusive and binding for all purposes, absent
demonstrable error.

 

30

--------------------------------------------------------------------------------

 

(d)                                 Whenever any payment hereunder shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of payment of interest or commitment fee, as
the case may be; provided, however, that, if such extension would cause payment
of interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the immediately
preceding Business Day.

 

(e)                                  Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Lenders hereunder that the Borrower will not make such payment in full,
the Administrative Agent may assume that the Borrower has made such payment in
full to the Administrative Agent on such date and the Administrative Agent may,
in reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender.  If and to the
extent the Borrower shall not have so made such payment in full to the
Administrative Agent, each Lender shall repay to the Administrative Agent,
following prompt notice thereof, forthwith on demand such amount distributed to
such Lender, together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Administrative Agent, at the Federal Funds Rate.

 

SECTION 2.14                                      Taxes.

 

(a)                                 Obligation to Withhold; Payments on Account
of Taxes.

 

(i)                                     Any and all payments by or on account of
any obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable Laws. 
If any applicable Laws require the deduction or withholding of any Tax from any
such payment by the Administrative Agent or the Borrower, then the
Administrative Agent or the Borrower shall be entitled to make such deduction or
withholding, upon the basis of the information and documentation to be delivered
pursuant to subsection (e) below.

 

(ii)                                  If the Borrower or the Administrative
Agent shall be required by any applicable Laws to withhold or deduct any Taxes
from any payment, then (A) the Borrower or the Administrative Agent, as required
by such Laws, shall withhold or make such deductions as required based upon the
information and documentation it has received pursuant to subsection (e) below,
(B) the Borrower or the Administrative Agent, to the extent required by such
Laws, shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with such Laws, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the Borrower shall be increased as necessary so that after any
required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section 2.14) the
Lender (or, as applicable, the Administrative Agent) receives an amount equal to
the sum it would have received had no such withholding or deduction been made.

 

(b)                                 Payment of Other Taxes.  Without limiting
the provisions of subsection (a) above, the Borrower shall timely pay to the
relevant Governmental Authority in accordance with

 

31

--------------------------------------------------------------------------------



 

applicable law, or at the option of the Administrative Agent timely reimburse it
for the payment of, any Other Taxes.

 

(c)                                  Tax Indemnifications.  (i)  The Borrower
shall, and does hereby, indemnify each Lender and the Administrative Agent, and
shall make payment in respect thereof within 30 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.14) payable
or paid by such Lender or the Administrative Agent or required to be withheld or
deducted from a payment to such Lender and the Administrative Agent, and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

(ii)                                  Each Lender shall, and does hereby,
severally indemnify, and shall make payment in respect thereof within 10 days
after demand therefor, (x) the Administrative Agent against any Indemnified
Taxes attributable to such Lender (but only to the extent that the Borrower have
not already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Borrower to do so), (y) the
Administrative Agent against any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 8.07(e) relating to the maintenance of a
Participant Register and (z) the Administrative Agent against any Excluded Taxes
attributable to such Lender that are payable or paid by the Administrative Agent
or the Borrower in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

 

(d)                                 Evidence of Payments.  Upon request by the
Borrower or the Administrative Agent, as the case may be, after any payment of
Taxes by the Borrower or by the Administrative Agent to a Governmental Authority
as provided in this Section 2.14, the Borrower shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to the Borrower,
as the case may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
Laws to report such payment or other evidence of such payment reasonably
satisfactory to the Borrower or the Administrative Agent, as the case may be.

 

(e)                                  Status of Lenders; Tax Documentation.

 

(i)                                     Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested

 

32

--------------------------------------------------------------------------------



 

by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 2.14(e)(ii)(A), 2.14(e)(ii)(B) and 2.14(e)(ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing,

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(I)                                   in the case of a Foreign Lender claiming
the benefits of an income tax treaty to which the United States is a party
(x) with respect to payments of interest under any Loan Document, executed
originals of IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN-E (or W-8BEN, as
applicable) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(II)                              executed originals of IRS Form W-8ECI;

 

(III)                         in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Internal

 

33

--------------------------------------------------------------------------------



 

Revenue Code, (x) a certificate substantially in the form of Exhibit C-1 to the
effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of
any of the Borrower within the meaning of Section 881(c)(3)(B) of the Internal
Revenue Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Internal Revenue Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN-E (or W-8BEN, as
applicable); or

 

(IV)                          to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN-E (or W-8BEN, as applicable), a U.S. Tax Compliance
Certificate substantially in the form of Exhibit C-2 or Exhibit C-3, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit C-4 on behalf of each such
direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Internal
Revenue Code, as applicable), such Lender shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from

 

34

--------------------------------------------------------------------------------



 

such payment.  Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

(iii)                               Each Lender agrees that if any form or
certification it previously delivered pursuant to this Section 2.14 expires or
becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Borrower and the Administrative Agent in
writing of its legal inability to do so.

 

(f)                                   Treatment of Certain Refunds.  Unless
required by applicable Laws, at no time shall the Administrative Agent have any
obligation to file for or otherwise pursue on behalf of a Lender any refund of
Taxes withheld or deducted from funds paid for the account of such Lender.  If
any Lender or the Administrative Agent determines, in its sole discretion, that
it has received a refund of any Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 2.14, it shall pay to the Borrower an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section 2.14 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
incurred by such Lender or the Administrative Agent, and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund), provided that the Borrower, upon the request of such Lender or the
Administrative Agent, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to such Lender or the Administrative Agent in the event such Lender
or the Administrative Agent is required to repay such refund to such
Governmental Authority.  Notwithstanding anything to the contrary in this
subsection, in no event will the applicable Lender or the Administrative Agent
be required to pay any amount to the Borrower pursuant to this subsection the
payment of which would place such Lender or the Administrative Agent in a less
favorable net after-Tax position than it would have been in if the Tax subject
to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid.  This subsection shall not
be construed to require any Lender or the Administrative Agent to make available
its Tax returns to the Borrower or any other Person.

 

SECTION 2.15                                      Sharing of Payments, Etc. 
Subject to Section 2.19 in the case of a Defaulting Lender, if any Lender shall
obtain any payment (whether voluntary, involuntary, through the exercise of any
right of setoff, or otherwise) on account of the Advances owing to it (other
than pursuant to Section 2.02(c), 2.11, 2.12(a), 2.14 or 8.04(c)) in excess of
its ratable share of payments on account of the Advances obtained by all the
Lenders, such Lender shall forthwith purchase from the other Lenders such
participations in the Advances owing to them as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such Lender’s ratable share (according to the proportion of (a) the amount of
such Lender’s required repayment to (b) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered.  The Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.15 may, to the fullest extent permitted by Law,
exercise

 

35

--------------------------------------------------------------------------------



 

all its rights of payment (including the right of setoff) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.

 

SECTION 2.16                                      Use of Proceeds.  The proceeds
of the Advances shall be available, and the Borrower agrees that it shall use
such proceeds, solely for general corporate purposes of the Borrower and its
Subsidiaries.

 

SECTION 2.17                                      Evidence of Debt.

 

(a)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Advance owing to such Lender
from time to time, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder in respect of Advances.

 

(b)                                 The Register maintained by the
Administrative Agent pursuant to Section 8.07(d) shall include a control
account, and a subsidiary account for each Lender, in which accounts (taken
together) shall be recorded (i) the date and amount of each Borrowing made
hereunder, the Type of Advances comprising such Borrowing and, if appropriate,
the Interest Period applicable thereto, (ii) the terms of each Assignment and
Acceptance delivered to and accepted by it, (iii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iv) the amount of any sum received by the Administrative
Agent from the Borrower hereunder and each Lender’s share thereof.

 

(c)                                  Entries made reasonably and in good faith
by the Administrative Agent in the Register pursuant to
subsection 2.17(b) above, and by each Lender in its account or accounts pursuant
to subsection 2.17(a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Administrative Agent or such Lender
to make an entry, or any finding that an entry is incorrect, in the Register or
such account or accounts shall not limit, expand or otherwise affect the
obligations of the Borrower under this Agreement.

 

(d)                                 Upon the request of any Lender made through
the Administrative Agent, the Borrower shall prepare, execute and deliver to
such Lender a promissory note of the Borrower payable to such Lender,
substantially in the form of any promissory note delivered to any Lender on the
Closing Date pursuant to Section 3.01(j) (or such other form reasonably approved
by the Administrative Agent), which promissory note shall, in addition to the
Register, evidence such Lender’s Advances.

 

SECTION 2.18                                      [Reserved].

 

SECTION 2.19                                      Defaulting Lenders.

 

(a)                                 Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender (it being understood that the determination of whether a Lender is no
longer a Defaulting Lender shall be made as described in Section 2.19(b)):

 

36

--------------------------------------------------------------------------------



 

(i)                                     such Defaulting Lender will not be
entitled to any fees accruing during such period pursuant to Section 2.04(a);

 

(ii)                                  to the fullest extent permitted by
applicable Law, such Lender will not be entitled to vote in respect of
amendments and waivers hereunder, and the Commitment and the outstanding
Advances of such Lender hereunder will not be taken into account in determining
whether the Required Lenders or all of the Lenders, as required, have approved
any such amendment or waiver (and the definition of “Required Lenders” will
automatically be deemed modified accordingly for the duration of such period);
provided that any such amendment or waiver that would increase or extend the
term of the Commitment of such Defaulting Lender, extend the date fixed for the
payment of principal or interest owing to such Defaulting Lender hereunder,
reduce the principal amount of any obligation owing to such Defaulting Lender,
reduce the amount of or the rate or amount of interest on any amount owing to
such Defaulting Lender or of any fee payable to such Defaulting Lender
hereunder, or alter the terms of this proviso, will require the consent of such
Defaulting Lender; and

 

(iii)                               the Borrower may, at its sole expense and
effort, require such Defaulting Lender to assign and delegate its interests,
rights and obligations under this Agreement pursuant to Section 8.07.

 

(b)                                 If the Borrower and the Administrative Agent
agree in writing in their sole discretion that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein, such Lender will, to the extent applicable,
purchase at par such portion of outstanding Advances of the other Lenders and/or
make such other adjustments as the Administrative Agent may determine to be
necessary to cause the Advances and unused Commitments to be on a pro rata basis
in accordance with their respective Commitments, whereupon such Lender will
cease to be a Defaulting Lender and will be a Non-Defaulting Lender; provided,
that no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Borrower while such Lender was a Defaulting
Lender; and provided, further, that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Non-Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from such Lender’s having been a Defaulting Lender.

 

(c)                                  Any payment of principal, interest, fees or
other amounts received by the Administrative Agent hereunder for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 6.01 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 8.05 shall be applied at such time or
times as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second as the Borrower may request
(so long as no Default or Event of Default exists), to the funding of any
Advance in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as reasonably determined by the
Administrative Agent; third, as the Borrower may request, to be held in a
deposit account and released pro rata in order to satisfy such Defaulting
Lender’s potential future funding obligations with respect to Advances under
this Agreement; fourth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender

 

37

--------------------------------------------------------------------------------



 

against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; fifth, to the payment of any amounts owing
to the Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and sixth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction.  Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or otherwise pursuant to this Section 2.19(c) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

SECTION 2.20                                      Mitigation.

 

(a)                                 Each Lender shall promptly notify the
Borrower and the Administrative Agent of any event of which it has knowledge
that will result in, and will use reasonable commercial efforts available to it
(and not, in such Lender’s good faith judgment, otherwise disadvantageous to
such Lender) to mitigate or avoid, (i) any obligation by the Borrower to pay any
amount pursuant to Sections 2.11 or 2.14 or (ii) the occurrence of any
circumstance described in Section 2.12 (and, if any Lender has given notice of
any such event described in clause (i) or (ii) above and thereafter such event
ceases to exist, such Lender shall promptly so notify the Borrower and the
Administrative Agent).  In furtherance of the foregoing, each Lender will
designate a different Applicable Lending Office if such designation will avoid
(or reduce the cost to the Borrower of) any event described in clause (i) or
(ii) of the preceding sentence and such designation will not, in such Lender’s
good faith judgment, be otherwise disadvantageous to such Lender.

 

(b)                                 Failure or delay on the part of any Lender
to demand compensation pursuant to Sections 2.11 or 2.14 shall not constitute a
waiver of such Lender’s right to demand such compensation; provided that,
notwithstanding any other provision of this Agreement, if any Lender fails to
notify the Borrower of any event or circumstance which will entitle such Lender
to compensation pursuant to Sections 2.11 or 2.14 within 180 days after such
Lender obtains knowledge of such event or circumstance, then such Lender shall
not be entitled to compensation from the Borrower for any amount arising prior
to the date which is 180 days before the date on which such Lender notifies the
Borrower of such event or circumstance (except that, if the event or
circumstance giving rise to such entitlement for compensation is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof).

 

ARTICLE III

 

CONDITIONS TO EFFECTIVENESS AND LENDING

 

SECTION 3.01                                      Conditions Precedent to
Closing Date.  This Agreement shall become effective on and as of the first date
on which the following conditions precedent have been satisfied (or waived in
accordance with Section 8.01):

 

(a)                                 The Administrative Agent (or its counsel)
shall have received from each party hereto either (i) a counterpart of this
Agreement and the other Loan Documents signed on behalf of such party or
(ii) written evidence reasonably satisfactory to the

 

38

--------------------------------------------------------------------------------



 

Administrative Agent (which may include facsimile transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.

 

(b)                                 Since December 31, 2017, there shall not
have occurred any event or condition that has had or would be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect.

 

(c)                                  All fees due to the Administrative Agent,
the Arrangers and the Lenders shall have been paid, and all expenses of the
Administrative Agent and the Arrangers that are required to be paid or
reimbursed by the Borrower and that have been invoiced at least three Business
Days prior to the Closing Date shall have been so paid or reimbursed.

 

(d)                                 On the Closing Date, the following
statements shall be true and the Administrative Agent shall have received a
certificate of the Borrower, dated the Closing Date, stating that:

 

(i)                                     Each of the representations and
warranties set forth in Section 4.01 are true and correct in all material
respects (except to the extent such representations and warranties are qualified
with “materiality” or “Material Adverse Effect” or similar terms, in which case
such representations and warranties shall be true and correct in all respects),
on and as of the Closing Date, except to the extent any such representation or
warranty is stated to relate solely to an earlier date, in which case such
representation or warranty shall have been true and correct in all material
respects (except to the extent such representations and warranties are qualified
with “materiality” or “Material Adverse Effect” or similar terms, in which case
such representations and warranties shall be true and correct in all respects)
on and as of such earlier date; and

 

(ii)                                  No event has occurred and is continuing,
or shall occur as a result of the occurrence of the Closing Date, that
constitutes a Default.

 

(e)                                  The Administrative Agent shall have
received on or before the Closing Date, each dated on or about such date:

 

(i)                                     Certified copies of the resolutions or
similar authorizing documentation of the governing body of the Borrower, and of
all documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to this Agreement;

 

(ii)                                  A certificate of the Secretary or an
Assistant Secretary of the Borrower certifying the names and true signatures of
the officers of the Borrower authorized to sign this Agreement and the other
documents to be delivered by it hereunder; and

 

(iii)                               A favorable opinion letter from (A) Jessica
Paik, Divisional Vice President, Associate General Counsel and Assistant
Secretary of the Borrower and (B) Wachtell, Lipton, Rosen & Katz, as New York
special counsel to the Borrower (or, in each case, such other counsel as may be
reasonably acceptable to the

 

39

--------------------------------------------------------------------------------



 

Administrative Agent), in each case, in the form agreed on or prior to the
Closing Date.

 

(f)                                   The 2014 Credit Agreement shall have been
terminated in accordance with Section 8.15.

 

(g)                                  To the extent requested by a Lender,
delivery of executed promissory notes.

 

(h)                                 To the extent requested by any Lender
through the Administrative Agent in writing at least 10 Business Days prior to
the Closing Date, the Borrower shall have provided the documentation and other
information to the Administrative Agent that is required by regulatory
authorities under applicable “know-your-customer” rules and regulations,
including the Patriot Act, at least three Business Days prior to the Closing
Date.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date in writing promptly upon such conditions precedent being satisfied
(or waived in accordance with Section 8.01), and such notice shall be conclusive
and binding evidence of the occurrence thereof.

 

SECTION 3.02                                      Conditions Precedent to Each
Borrowing.  The obligation of each Lender to make an Advance on the occasion of
each Borrowing (other than a Borrowing consisting only of a Conversion of
Advances to the other Type, or a continuation of Eurodollar Rate Advances) shall
be subject to the conditions precedent that the Closing Date shall have occurred
and on the date of such Borrowing the following statements shall be true (and
each of the giving of the applicable Notice of Borrowing and the acceptance by
the Borrower of the proceeds of such Borrowing shall constitute a representation
and warranty by the Borrower that on the date of such Borrowing such statements
are true):

 

(a)                                 Each of the representations and warranties
set forth in Section 4.01 (other than the representations and warranties set
forth in Section 4.01(f)(i)) are true and correct in all material respects
(except to the extent such representations and warranties are qualified with
“materiality” or “Material Adverse Effect” or similar terms, in which case such
representations and warranties shall be true and correct in all respects) as of
such date, before and after giving effect to such Borrowing and the application
of proceeds therefrom, as though made on and as of such date, except to the
extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct in all material respects (except to the extent such representations
and warranties are qualified with “materiality” or “Material Adverse Effect” or
similar terms, in which case such representations and warranties shall be true
and correct in all respects) on and as of such earlier date, and

 

(b)                                 no event has occurred and is continuing, or
would result from such Borrowing or from the application of the proceeds
therefrom, that constitutes a Default.

 

40

--------------------------------------------------------------------------------

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01                                      Representations and Warranties
of the Borrower.  The Borrower represents and warrants on the Closing Date, on
the date of the making of each Advance, on any Increase Effective Date and on
any Extension Date as follows (but with respect to the representations and
warranties set forth in Section 4.01(f)(i), only on the Closing Date, any
Increase Effective Date and any Extension Date):

 

(a)                                 The Borrower is a corporation duly
organized, validly existing and in good standing under the Laws of the
jurisdiction of organization.

 

(b)                                 The execution, delivery and performance by
the Borrower of this Agreement and the other Loan Documents to which it is a
party, and the consummation of the transactions contemplated hereby and thereby,
(i) are within the Borrower’s corporate powers, (ii) have been duly authorized
by all necessary corporate action, (iii) do not contravene (A) the Borrower’s
charter or by-laws or other organizational documents or (B) any Law, regulation
or contractual restriction binding on or affecting the Borrower and (iv) will
not result in or require the creation or imposition of any Lien upon or with
respect to any of the properties of the Consolidated Group (other than Liens
created or required to be created pursuant to the terms hereof), except, in the
case of clause (iii)(B) and (iv), as would not be reasonably expected to have a
Material Adverse Effect.

 

(c)                                  No authorization or approval or other
action by, and no notice to or filing with, any Governmental Authority or
regulatory body or, except as would not be reasonably expected to have a
Material Adverse Effect, any other third party is required for the due
execution, delivery and performance by the Borrower of this Agreement.

 

(d)                                 This Agreement has been duly executed and
delivered by the Borrower.  This Agreement is the legal, valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its terms, except as affected by applicable bankruptcy, insolvency,
reorganization, moratorium or similar Laws affecting creditors’ rights generally
and general principles of equity (whether considered in a proceeding in equity
or at Law) and an implied covenant of good faith and fair dealing.

 

(e)                                  The Consolidated balance sheet of the
Borrower and its Subsidiaries as at December 31, 2017, and the related
Consolidated statements of earnings and cash flows of the Borrower and its
Subsidiaries for the fiscal year then ended, accompanied by an opinion of
Ernst & Young LLP or other independent public accountants of recognized national
standing, and the Consolidated balance sheet of the Borrower and its
Subsidiaries as at September 30, 2018, and the related Consolidated statements
of earnings and cash flows of the Borrower and its Subsidiaries for the three
months then ended, duly certified by the Executive Vice President, Finance and
Chief Financial Officer of the Borrower, copies of which have been furnished to
each Lender, fairly present, in all material respects, the Consolidated
financial condition of the Borrower and its Subsidiaries as at such dates and
the Consolidated results of the operations of the Borrower and its Subsidiaries
for the

 

41

--------------------------------------------------------------------------------



 

periods ended on such dates, all in accordance with GAAP (subject, in the case
of the Consolidated balance sheet as at September 30, 2018 and the related
statements of earnings and cash flows, to the absence of footnotes and year-end
audit adjustments); provided that information referenced in this
Section 4.01(e) shall be deemed to have been furnished if such information, or
one or more annual or quarterly or other reports or proxy statements containing
such information, shall have been posted and be available on the website of the
Securities and Exchange Commission at http://www.sec.gov.

 

(f)                                   As of the Closing Date (or, in the case
that this representation and warranty is made on any Increase Effective Date or
any Extension Date, as of such Increase Effective Date or Extension Date, as
applicable), there is no action, suit, investigation, litigation or proceeding
(including, without limitation, any Environmental Action), affecting the
Consolidated Group pending or, to the knowledge of the Borrower, threatened
before any court, governmental agency or arbitrator that would reasonably be
expected to be adversely determined, and if so determined, (i) would reasonably
be expected to have a material adverse effect on the financial condition or
results of operations of the Consolidated Group taken as a whole (other than the
litigation set forth on Schedule 4.01(f) attached hereto (or, in the case that
this representation and warranty is made on any date after the date hereof, as
set forth on a schedule delivered to the Administrative Agent on or prior to
such date, as applicable)) or (ii) would adversely affect the legality, validity
and enforceability of any material provision of this Agreement in any material
respect.

 

(g)                                  Following application of the proceeds of
each Advance, not more than 25 percent of the value of the assets of the
Borrower and of the Consolidated Group, on a Consolidated basis, subject to the
provisions of Section 5.02(a) will be margin stock (within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System).

 

(h)                                 All written information (other than the
projections, any forward-looking statements and information of a general
economic or industry nature) concerning the Borrower, its Subsidiaries and the
transactions contemplated hereby included in the Information Memorandum or
otherwise prepared by the Borrower and its Subsidiaries and furnished to the
Agents or the Lenders in connection with the negotiation of, or pursuant to the
terms of, this Agreement when taken as a whole, was true and correct in all
material respects as of the date when furnished by the Borrower and its
subsidiaries to the Agents or the Lenders and did not, taken as a whole, when so
furnished contain any untrue statement of a material fact as of any such date or
omit to state a material fact necessary in order to make the statements
contained therein, taken as a whole, not misleading in light of the
circumstances under which such statements were made.

 

(i)                                     No ERISA Event has occurred or is
reasonably expected to occur with respect to any Plan which would reasonably be
expected to have a Material Adverse Effect.

 

(j)                                    As of the last annual actuarial valuation
date prior to the Closing Date, the Abbott Laboratories Annuity Retirement Plan
was not in at-risk status (as defined in Section 430(i)(4) of the Internal
Revenue Code) and no other Plan subject to ERISA was in at-risk status (as
defined in Section 430(i)(4) of the Internal Revenue Code), and since

 

42

--------------------------------------------------------------------------------



 

such annual actuarial valuation date there has been no material adverse change
in the funding status of any Plan subject to ERISA that would reasonably be
expected to cause such Plan to be in at-risk status (as defined in
Section 430(i)(4) of the Internal Revenue Code).

 

(k)                                 Neither the Borrower nor any ERISA Affiliate
(i) is reasonably expected to incur any Withdrawal Liability to any
Multiemployer Plan or has incurred any such Withdrawal Liability that has not
been satisfied in full or (ii) has been notified by the sponsor of a
Multiemployer Plan that such Multiemployer Plan is in reorganization (within the
meaning of Section 4241 of ERISA), insolvent (within the meaning of Section 4245
of ERISA) or has been determined to be in “endangered” or “critical” status
(within the meaning of Section 432 of the Internal Revenue Code or Section 305
of ERISA), and no such Multiemployer Plan is reasonably expected to be in
reorganization, insolvent or in “endangered” or “critical” status.

 

(l)                                     (i) The operations and properties of the
Consolidated Group comply in all respects with all applicable Environmental Laws
and Environmental Permits except to the extent that the failure to so comply,
either individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect; (ii) all past non-compliance with such
Environmental Laws and Environmental Permits has been resolved without any
ongoing obligations or costs except to the extent that such non-compliance,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect; and (iii) no circumstances exist that would be
reasonably expected to (A) form the basis of an Environmental Action against a
member of the Consolidated Group or any of its properties that, either
individually or in the aggregate, would have a Material Adverse Effect or
(B) cause any such property to be subject to any restrictions on ownership,
occupancy, use or transferability under any Environmental Law that, either
individually or in the aggregate, would have a Material Adverse Effect.

 

(m)                             (i) None of the properties currently or formerly
owned or operated by a member of the Consolidated Group is listed or proposed
for listing on the NPL or on the CERCLIS or any analogous foreign, state or
local list or, to the best knowledge of the Borrower, is adjacent to any such
property other than such properties of a member of the Consolidated Group that,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect; (ii) there are no, and never have been any, underground
or aboveground storage tanks or any surface impoundments, septic tanks, pits,
sumps or lagoons in which Hazardous Materials are being or have been treated,
stored or disposed of on any property currently owned or operated by any member
of the Consolidated Group or, to the best knowledge of the Borrower, on any
property formerly owned or operated by a member of the Consolidated Group that,
either individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect; (iii) there is no asbestos or asbestos-containing
material on any property currently owned or operated by a member of the
Consolidated Group that, either individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect; and (iv) Hazardous
Materials have not been released, discharged or disposed of on any property
currently or formerly owned or operated by a member of the Consolidated Group
or, to the best knowledge of

 

43

--------------------------------------------------------------------------------



 

the Borrower, on any adjoining property that, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.

 

(n)                                 No member of the Consolidated Group is
undertaking, and no member of the Consolidated Group has completed, either
individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened release, discharge or disposal of Hazardous Materials at
any site, location or operation, either voluntarily or pursuant to the order of
any governmental or regulatory authority or the requirements of any
Environmental Law that, either individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect; and all Hazardous
Materials generated, used, treated, handled or stored at, or transported to or
from, any property currently or formerly owned or operated by a member of the
Consolidated Group have been disposed of in a manner that, either individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect.

 

(o)                                 No member of the Consolidated Group is an
“investment company”, or an “affiliated person” of, or “promoter” or “principal
underwriter” for, an “investment company” (each as defined in the Investment
Company Act of 1940, as amended).  Neither the making of any Advances nor the
application of the proceeds or repayment thereof by the Borrower, nor the
consummation of the other transactions contemplated hereby, will violate any
provision of such Act or any rule, regulation or order of the Securities and
Exchange Commission thereunder.

 

(p)                                 The Advances and all related obligations of
the Borrower under this Agreement rank pari passu with all other unsecured
obligations of the Borrower that are not, by their terms, expressly subordinate
to the obligations of the Borrower hereunder.

 

(q)                                 The proceeds of the Advances will be used in
accordance with Section 2.16.

 

(r)                                    Neither the Borrower nor any of its
Subsidiaries or, to the knowledge of senior management of the Borrower, any
director, officer, employee or agent of the Borrower or any of its Subsidiaries
is an individual or entity currently the subject of any Sanctions, and neither
the Borrower nor any of its Subsidiaries is located, organized or resident in a
Designated Jurisdiction in violation of any Sanctions; provided that if the
Borrower or any Subsidiary is located, organized or resident in a jurisdiction
that becomes a Designated Jurisdiction after the Closing Date, such Person shall
not be included in this representation so long as (i) the Borrower is taking
reasonable steps to either obtain appropriate licenses for transacting business
in such country or territory or to cause such Person to no longer be located, be
organized or be resident in such country or territory and (ii) such Person’s
being located, organized or resident in such country or territory (A) will not
result in any violation of Sanctions by any Lender, any Arranger or the
Administrative Agent and (B) would not be reasonably expected to have Material
Adverse Effect.

 

(s)                                   The Borrower and its Subsidiaries (i) have
conducted their businesses in compliance with applicable anti-corruption Laws,
except to the extent that failure to so comply would not be reasonably expected
to have Material Adverse Effect; and (ii) have

 

44

--------------------------------------------------------------------------------



 

instituted and maintained policies and procedures reasonably designed to promote
and achieve compliance with such Laws.

 

ARTICLE V

 

COVENANTS OF THE BORROWER

 

SECTION 5.01                                      Affirmative Covenants.  So
long as any Advance shall remain unpaid or any Lender shall have any Commitment
hereunder, the Borrower will:

 

(a)                                 Compliance with Laws, Etc.  Comply, and
cause each of its Subsidiaries to comply, with all applicable Laws, rules,
regulations and orders (such compliance to include, without limitation,
compliance with ERISA and Environmental Laws), except to the extent that the
failure to so comply, either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

 

(b)                                 Payment of Taxes, Etc.  Pay and discharge,
or cause to be paid and discharged, before the same shall become delinquent, all
Taxes imposed upon any member of the Consolidated Group except to the extent
that (i) the amount, applicability or validity thereof is being contested in
good faith and by proper proceedings or (ii) the failure to pay such Taxes,
either individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect.

 

(c)                                  Maintenance of Insurance.  Maintain, and
cause each of its Subsidiaries to maintain, insurance with responsible and
reputable insurance companies or associations (or pursuant to self-insurance
arrangements) in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which any member of the Consolidated Group operates.

 

(d)                                 Preservation of Existence, Etc.  Do, or
cause to be done, all things necessary to preserve and keep in full force and
effect its (i) existence and (ii) rights (charter and statutory) and franchises;
provided, however, that the Borrower may consummate any merger or consolidation
permitted under Section 5.02(b); and provided, further, that the Borrower shall
not be required to preserve any such right or franchise if the management of the
Borrower shall determine that the preservation thereof is no longer desirable in
the conduct of the business of the Borrower and that the loss thereof is not
disadvantageous in any material respect to the Lenders.

 

(e)                                  Visitation Rights.  At any reasonable time
and from time to time during normal business hours, upon reasonable notice to
the Borrower, permit the Administrative Agent or any of the Lenders, or any
agents or representatives thereof, to examine and make copies of and abstracts
from the records and books of account, and visit the properties, of the
Borrower, and to discuss the affairs, finances and accounts of the Borrower
and/or any of its Subsidiaries with any of the members of the senior treasury
staff of the Borrower.

 

(f)                                   Keeping of Books.  Keep, and cause each of
its Subsidiaries to keep, proper books of record and account, in which full and
correct entries shall be made of all financial

 

45

--------------------------------------------------------------------------------



 

transactions and the assets and business of the Borrower and each such
Subsidiary sufficient to permit the preparation of financial statements in
accordance with GAAP.

 

(g)                                  Maintenance of Properties, Etc.  Cause all
of its properties that are used or useful in the conduct of its business or the
business of any of its Subsidiaries to be maintained and kept in good condition,
repair and working order and supplied with all necessary equipment, and cause to
be made all necessary repairs, renewals, replacements, betterments and
improvements thereof, all as in the judgment of the Borrower may be necessary so
that the business carried on in connection therewith may be properly and
advantageously conducted at all times, except, in each case, where the failure
to do so would not reasonably be expected to result in a Material Adverse
Effect.

 

(h)                                 Transactions with Affiliates.  Conduct, and
cause each of its Subsidiaries to conduct, all material transactions otherwise
permitted under this Agreement with any of their Affiliates (excluding the
members of the Consolidated Group) on terms that are fair and reasonable and no
less favorable to the Borrower or such Subsidiary than it would obtain in a
comparable arm’s-length transaction with a Person not an Affiliate; provided
that the provisions of this Section 5.01(h) shall not apply to the following:

 

(i)                                     the payment of dividends or other
distributions (whether in cash, securities or other property) with respect to
any equity interests in a member of the Consolidated Group, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such equity interests in such
Person or any option, warrant or other right to acquire any such equity
interests in such Person;

 

(ii)                                  payment of, or other consideration in
respect of, compensation to, the making of loans to and payment of fees and
expenses of and indemnities to officers, directors, employees or consultants of
a member of the Consolidated Group and payment, or other consideration in
respect of, directors’ and officers’ indemnities;

 

(iii)                               transactions pursuant to any agreement to
which a member of the Consolidated Group is a party on the date hereof; or

 

(iv)                              transactions with joint ventures for the
purchase or sale of property or other assets and services entered into in the
ordinary course of business and in a manner consistent with past practices.

 

(i)                                     Reporting Requirements.  Furnish to the
Administrative Agent for further distribution to the Lenders:

 

(i)                                     as soon as available and in any event
within 50 days after the end of each of the first three quarters of each fiscal
year of the Borrower, a Consolidated balance sheet of the Consolidated Group as
of the end of such quarter and Consolidated statements of earnings and cash
flows of the Consolidated Group for the period commencing at the end of the
previous fiscal year and ending with the

 

46

--------------------------------------------------------------------------------



 

end of such quarter, duly certified by the Chief Financial Officer, the
Controller or the Treasurer of the Borrower as having been prepared in
accordance with GAAP (subject to the absence of footnotes and year end audit
adjustments);

 

(ii)                                  as soon as available and in any event
within 100 days after the end of each fiscal year of the Borrower, a copy of the
annual audit report for such year for the Consolidated Group, containing a
Consolidated balance sheet of the Consolidated Group as of the end of such
fiscal year and Consolidated statements of earnings and cash flows of the
Consolidated Group for such fiscal year, in each case accompanied by an
unqualified opinion or an opinion reasonably acceptable to the Required Lenders
by Ernst & Young LLP or other independent public accountants of recognized
national standing;

 

(iii)                               simultaneously with each delivery of the
financial statements referred to in subclauses (i)(i) and (i)(ii) of this
Section 5.01, a certificate of the Chief Financial Officer, the Controller or
the Treasurer of the Borrower as to compliance with the terms of this Agreement
and setting forth in reasonable detail the calculations necessary to demonstrate
compliance with Section 5.03;

 

(iv)                              as soon as possible and in any event within
five days after any Responsible Officer shall have obtained knowledge of the
occurrence of each Default continuing on the date of such statement, a statement
of the Chief Financial Officer, the Controller or the Treasurer of the Borrower
setting forth details of such Default and the action that the Borrower has taken
and proposes to take with respect thereto;

 

(v)                                 promptly after the sending or filing
thereof, copies of all reports that the Borrower sends to any of its
securityholders, and copies of all reports and registration statements that
members of the Consolidated Group file with the Securities and Exchange
Commission or any national securities exchange;

 

(vi)                              promptly after a Responsible Officer obtains
knowledge of the commencement thereof, notice of all actions, suits,
investigations, litigations and proceedings before any court, governmental
agency or arbitrator affecting the Consolidated Group of the type described in
Section 4.01(f)(ii); and

 

(vii)                           such other information respecting the
Consolidated Group as any Lender through the Administrative Agent may from time
to time reasonably request.

 

Information required to be delivered pursuant to subsections (i), (ii) and
(v) of this Section 5.01(i) shall be deemed to have been delivered if such
information, or one or more annual or quarterly or other reports or proxy
statements containing such information, shall have been posted and be available
on the website of the Securities and Exchange Commission at http://www.sec.gov
(and a confirming electronic correspondence is delivered or caused to be
delivered by the Borrower to the Administrative Agent providing notice of such
availability).  The Borrower hereby

 

47

--------------------------------------------------------------------------------



 

acknowledges that the Administrative Agent and/or the Arrangers will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks or another similar secure electronic system
(the “Platform”).

 

(j)                                    Anti-Corruption Laws.  Maintain policies
and procedures with respect to itself and its Subsidiaries reasonably designed
to promote and achieve compliance with applicable anti-corruption Laws.

 

SECTION 5.02                                      Negative Covenants.  So long
as any Advance shall remain unpaid or any Lender shall have any Commitment
hereunder, the Borrower will not:

 

(a)                                 Liens, Etc.  Incur, issue, assume or
guarantee, or permit any Domestic Subsidiary to incur, issue, assume or
guaranty, at any time, any Borrowed Debt secured by a Lien on any Principal
Domestic Property of the Borrower or any Domestic Subsidiary, or any shares of
stock or Borrowed Debt of any Domestic Subsidiary, without effectively providing
that the Advances outstanding at such time (together with, if the Borrower shall
so determine, any other Borrowed Debt of the Borrower or such Domestic
Subsidiary existing at such time or thereafter created that is not subordinate
to the Advances) shall be secured equally and ratably with (or prior to) such
secured Borrowed Debt, so long as such secured Borrowed Debt shall be so
secured, unless, after giving effect thereto, the aggregate amount of all such
secured Borrowed Debt plus the aggregate amount of all Attributable Debt of the
Borrower and the Domestic Subsidiaries in respect of Sale and Leaseback
Transactions would not exceed 15% of Consolidated Net Assets; provided, however,
that this Section 5.02(a) shall not apply to, and there shall be excluded from
secured Borrowed Debt in any computation under this Section 5.02(a), Borrowed
Debt secured by:

 

(i)                                     Liens on property of, or on any shares
of stock or Borrowed Debt of, any Person existing at the time such Person
becomes a Domestic Subsidiary;

 

(ii)                                  Liens in favor of the Borrower or any
Domestic Subsidiary;

 

(iii)                               Liens on property of the Borrower or a
Domestic Subsidiary in favor of the United States or any State thereof, or any
department, agency or instrumentality or political subdivision of the United
States or any State thereof, or in favor of any other country, or any political
subdivision thereof, to secure partial, progress, advance or other payments
pursuant to any contract or statute;

 

(iv)                              Liens on property, shares of stock or Borrowed
Debt existing at the time of acquisition thereof (including acquisition through
merger or consolidation) or to secure the payment of all or any part of the
purchase price or construction or improvement cost thereof or to secure any Debt
incurred prior to, at the time of, or within 120 days after, the acquisition of
such property or shares or Borrowed Debt or the completion of any such
construction or improvement for the purpose of

 

48

--------------------------------------------------------------------------------



 

financing all or any part of the purchase price or construction or improvement
cost thereof;

 

(v)                                 Liens existing on the Closing Date;

 

(vi)                              Liens incurred in connection with pollution
control, industrial revenue or similar financing; and

 

(vii)                           Any extension, renewal or replacement (or
successive extensions, renewals or replacements), as a whole or in part, of any
Borrowed Debt secured by any Lien referred to in subclauses (i) through (vi) of
this Section 5.02(a); provided, that (A) such extension renewal or replacement
Lien shall be limited to all or a part of the same property, shares of stock or
Debt that secured the Lien extended, renewed or replaced (plus improvements on
such property) and (B) the Borrowed Debt secured by such Lien at such time is
not increased.

 

(b)                                 Mergers, Etc.  Merge or consolidate with or
into, or convey, transfer, lease or otherwise dispose (including by means of a
Division) of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to,
any Person, or permit any of its Subsidiaries to do so, except that:

 

(i)                                     any Subsidiary of the Borrower may merge
or consolidate with or into, or dispose (including by means of a Division) of
assets to, any other Subsidiary of the Borrower or the Borrower;

 

(ii)                                  the Borrower may merge or consolidate with
or into any other Person so long as (A) the Borrower is the surviving Person or
(B) if the Borrower is not the surviving Person, (1) the surviving Person shall
assume, by agreement reasonably satisfactory in form and substance to the
Required Lenders, all of the rights and obligations of the Borrower under this
Agreement and the other Loan Documents, (2) such surviving Person shall have
delivered to the Administrative Agent (x) an officer’s certificate stating that
such surviving Person’s obligations under this Agreement are enforceable and
(y) if requested by the Administrative Agent, an opinion of counsel to the
effect that such merger or consolidation does not violate this Agreement or any
other Loan Document and that such surviving Person’s obligations under this
Agreement are enforceable and (3) the Administrative Agent shall have received
the information and documentation reasonably requested by the Administrative
Agent or any Lender, in each case with respect to such surviving Person, for
purposes of compliance with applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the Patriot Act
and 31 C.F.R. § 1010.230 (it being understood that, if the foregoing are
satisfied, such surviving Person will succeed to, and be substituted for, the
Borrower under this Agreement);

 

(iii)                               any Subsidiary of the Borrower may merge or
consolidate with or into another Person, or convey, transfer, lease or otherwise
dispose (including by means of a Division) of all or any portion of its assets
so long as (A) the

 

49

--------------------------------------------------------------------------------



 

consideration received in respect of such merger, consolidation, conveyance,
transfer, lease or other disposition is at least equal to the fair market value
of such assets and (B) no Material Adverse Effect would reasonably be expected
to result from such merger, consolidation, conveyance, transfer, lease or other
disposition;

 

provided, in the cases of clause (ii) hereof, that no Default shall have
occurred and be continuing at the time of such proposed transaction or would
result therefrom.

 

(c)                                  Sales and Leaseback.  Enter into, or permit
any Domestic Subsidiary to enter into, any arrangement with any bank, insurance
company or other lender or investor (not including any member of the
Consolidated Group) or to which any such lender or investor is a party,
providing for the leasing by the Borrower or any Domestic Subsidiary for a
period, including renewals, in excess of three years of any Principal Domestic
Property which has been or is to be sold or transferred, more than 120 days
after the acquisition thereof or the completion of construction and commencement
of full operation thereof, by the Borrower or any Domestic Subsidiary to such
lender or investor or to any Person to whom funds have been or are to be
advanced by such lender or investor on the security of such Principal Domestic
Property (any such arrangement being referred to herein as a “Sale and Leaseback
Transaction”) unless either:

 

(i)                                     the Borrower or such Domestic Subsidiary
could create Borrowed Debt secured by a Lien pursuant to Section 5.02(a) on the
Principal Domestic Property to be leased back in an amount equal to the
Attributable Debt with respect to such Sale and Leaseback Transaction without
equally and ratably securing Advances outstanding at the time the Borrower or
such Domestic Subsidiary enters into such Sale and Leaseback Transaction, or

 

(ii)                                  the Borrower, within 120 days after the
sale or transfer shall have been made by the Borrower or by such Domestic
Subsidiary, applies an amount equal to the greater of (A) the net proceeds of
the sale of the Principal Domestic Property sold and leased back pursuant to
such Sale and Leaseback Transaction or (B) the fair market value of the
Principal Domestic Property so sold and leased back at the time of entering into
such Sale and Leaseback Transaction (as determined by any two of the following:
the Chief Executive Officer, any President, the Chief Financial Officer, the
Controller or the Treasurer of the Borrower) to the retirement of Funded Debt;
provided that the amount to be applied to the retirement of Funded Debt shall be
reduced by (1) the principal amount of any Advances paid or prepaid within 120
days after such sale or transfer and (2) the principal amount of such Funded
Debt voluntarily retired by the Borrower within 120 days after such sale or
transfer.  Notwithstanding the foregoing, no retirement referred to in this
Section 5.02(c)(ii) may be effected by payment at maturity or pursuant to any
mandatory sinking fund payment or any mandatory prepayment provision.

 

(d)                                 Accounting Changes.  Change its fiscal
year-end from December 31 of each calendar year.

 

50

--------------------------------------------------------------------------------

 

(e)                                  Change in Nature of Business.  Make any
material change in the nature of the business of the Consolidated Group, taken
as a whole, from that carried out at the Closing Date; it being understood that
this Section 5.02(e) shall not prohibit members of the Consolidated Group from
conducting any business or business activities incidental or related to the
business of the Borrower and its Subsidiaries as carried on as of the Closing
Date or any business or activity that is reasonably similar or complementary
thereto or a reasonable extension, development or expansion thereof or ancillary
thereto.

 

(f)                                   Use of Proceeds.  Directly or, to the
knowledge of the Borrower, indirectly (i) use the proceeds of any Borrowing for
any purpose that would breach the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act of 2010, or other similar applicable legislation in
other jurisdictions or (ii) use the proceeds of any Borrowing, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other individual or entity, to fund any activities of or
business with any individual or entity that, at the time of such funding, is
(A) the subject of Sanctions or (B) in any Designated Jurisdiction, in each case
in violation of Sanctions.

 

SECTION 5.03                                      Financial Covenant.  So long
as any Advance shall remain unpaid or any Lender shall have any Commitment
hereunder, as of the last day of each fiscal quarter of the Borrower, commencing
with the first full fiscal quarter-end date occurring after the Closing Date:

 

(a)                                 for any such fiscal quarter in respect of
which the financial covenant in the succeeding clause (b) does not apply
pursuant to the terms thereof, the Borrower shall not permit the ratio of
Consolidated Debt to Total Capitalization to exceed 0.60:1.00, or

 

(b)                                 for any such fiscal quarter in respect of
which (i) the Borrower has Public Debt Ratings of A3 or higher from Moody’s and
A- or higher from S&P as of the last day of such fiscal quarter and (ii) the
Borrower has provided notice to the Administrative Agent, on or prior to the
date on which its financial statements for such fiscal quarter are required to
be furnished to the Administrative Agent in accordance with Section 5.01(i), of
its election to have the financial covenant described in this clause (b) apply
for such fiscal quarter (which notice may be provided in the certificate
required to be delivered to the Administrative Agent pursuant to
Section 5.01(i)(iii)), the Borrower shall not permit the Consolidated Net Worth
to be less than $10,000,000,000.

 

ARTICLE VI

 

EVENTS OF DEFAULT

 

SECTION 6.01                                      Events of Default.  If any of
the following events (“Events of Default”) shall occur and be continuing:

 

(a)                                 The Borrower shall fail (i) to pay any
principal of any Advance when the same becomes due and payable or (ii) to pay
any interest on any Advance or make any payment of fees or other amounts payable
under this Agreement within five Business Days after the same becomes due and
payable; or

 

51

--------------------------------------------------------------------------------



 

(b)                                 Any representation or warranty made by the
Borrower herein or by the Borrower (or any of its officers) in connection with
this Agreement shall prove to have been incorrect in any material respect when
made; or

 

(c)                                  (i) The Borrower shall fail to perform or
observe any term, covenant or agreement contained in Section 5.01(d)(i),
5.01(i)(iv), 5.02(a), 5.02(b), 5.02(c), 5.02(e), 5.02(f)(ii) (to the extent the
use of proceeds would result in a violation of Sanctions by a Lender, an
Arranger or the Administrative Agent) or 5.03 or (ii) the Borrower shall fail to
perform or observe any term, covenant or agreement contained in
Section 5.01(e) or clauses (i)-(iii) or (v)-(vii) of Section 5.01(i) if such
failure shall remain unremedied for 10 Business Days after written notice
thereof shall have been given to the Borrower by the Administrative Agent or any
Lender, or (iii) the Borrower shall fail to perform or observe any other term,
covenant or agreement contained in this Agreement on its part to be performed or
observed if such failure shall remain unremedied for 30 days after written
notice thereof shall have been given to the Borrower by the Administrative Agent
or any Lender; or

 

(d)                                 The Borrower or a Significant Subsidiary
shall fail to pay any principal of or premium or interest on any Debt that is
outstanding in a principal amount, or, in the case of any Hedge Agreement,
having a maximum Agreement Value, of at least $250,000,000 in the aggregate (but
excluding Debt outstanding hereunder) of the Borrower or such Significant
Subsidiary, when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Debt; or the Borrower or a
Significant Subsidiary shall default in its obligations under any agreement or
instrument relating to any such Debt, which default shall continue after the
applicable grace period, if any, specified in such agreement or instrument if
the effect of such default is to accelerate the maturity of such Debt; or any
such Debt shall be declared to be due and payable, or required to be prepaid or
redeemed, purchased or defeased, or an offer to prepay, redeem, purchase or
defease such Debt shall be required to be made, in each case prior to the stated
maturity thereof (other than due to any (i) regularly scheduled required
prepayment or redemption or (ii) prepayment of Debt which is mandatory under the
terms of the documentation governing such Debt by reason of the receipt of net
cash proceeds of other Debt or dispositions (including, without limitation, as
the result of casualty events and governmental takings); or

 

(e)                                  The Borrower or any Significant Subsidiary
shall generally not pay its debts as such debts become due, or shall admit in
writing its inability to pay its debts generally, or shall make a general
assignment for the benefit of creditors; or any proceeding shall be instituted
by or against the Borrower or any Significant Subsidiary seeking to adjudicate
it as bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any Law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, custodian or other similar official for it or for any
substantial part of its property and, in the case of any such proceeding
instituted against it (but not instituted by it), such proceeding shall remain
undismissed or unstayed for a period of 60 days; or the Borrower or any
Significant Subsidiary shall take

 

52

--------------------------------------------------------------------------------



 

any corporate action to authorize any of the actions set forth above in this
Section 6.01(e); or

 

(f)                                   Any one or more judgments or orders for
the payment of money in excess of $250,000,000 shall be rendered against the
Borrower or a Significant Subsidiary and either (i) enforcement proceedings
shall have been commenced by any creditor upon such judgment or order or
(ii) there shall be any period of 60 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; provided, however, that, for purposes of
determining whether an Event of Default has occurred under this Section 6.01(f),
the amount of any such judgment or order shall be reduced to the extent that
(A) such judgment or order is covered by a valid and binding policy of insurance
between the defendant and the insurer covering payment thereof and (B) such
insurer, which shall be rated at least “A” by A.M. Best Company, has been
notified of, and has not disputed the claim made for payment of, such judgment
or order; or

 

(g)                                  (i) Any Person or two or more Persons
acting in concert shall have acquired beneficial ownership (within the meaning
of Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934, as amended), directly or indirectly, of Voting Stock of
the Borrower (or other securities convertible into or exchangeable for such
Voting Stock) representing more than 50% of the combined voting power of all
Voting Stock of the Borrower (on a fully diluted basis) or (ii) during any
period of up to 24 consecutive months, commencing before or after the date of
this Agreement, a majority of the members of the board of directors of the
Borrower shall not be Continuing Directors; or

 

(h)                                 The Borrower or any of its ERISA Affiliates
shall incur, or shall be reasonably likely to incur, liability in excess of
$250,000,000 in the aggregate as a result of one or more of the following: 
(i) the occurrence of any ERISA Event; (ii) the partial or complete withdrawal
of the Borrower or any ERISA Affiliate from a Multiemployer Plan; or (iii) the
reorganization or termination of a Multiemployer Plan;

 

then, and in any such event, (i) the Administrative Agent shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrower,
declare the Commitments of each Lender to be terminated, whereupon the same
shall forthwith terminate, and (ii) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
Advances, all interest thereon and all other amounts payable under this
Agreement to be forthwith due and payable, whereupon the Advances, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrower; provided, however, that in the
event of an actual or deemed entry of an order for relief with respect to the
Borrower under the Federal Bankruptcy Code, (A) the Commitment of each Lender
shall automatically be terminated and (B) the Advances, all such interest and
all such amounts shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Borrower.

 

53

--------------------------------------------------------------------------------



 

ARTICLE VII

 

THE AGENTS

 

SECTION 7.01                                      Authorization and Action. 
Each Lender hereby irrevocably appoints JPMorgan to act on its behalf as the
Administrative Agent hereunder and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof, together with such actions and powers
as are reasonably incidental thereto.  The provisions of this Article VII (other
than the third sentence of Section 7.04 and Section 7.06) are solely for the
benefit of the Administrative Agent and the Lenders, and the Borrower shall not
have rights as a third-party beneficiary of any of such provisions (other than
the third sentence of Section 7.04 and Section 7.06).  It is understood and
agreed that the use of the term “agent” herein (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law.  Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

 

SECTION 7.02                                      Administrative Agent
Individually.  The Person serving as the Administrative Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not the Administrative Agent and the
term “Lender” or “Lenders” shall, unless otherwise expressly indicated or unless
the context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity as a Lender.  Such Person and its
Affiliates may accept deposits from, own securities of, lend money to, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with any member of the Consolidated Group or other
Affiliate thereof as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders.

 

SECTION 7.03                                      Duties of Administrative
Agent; Exculpatory Provisions.

 

(a)                                 The Administrative Agent’s duties hereunder
and under the other Loan Documents are solely ministerial and administrative in
nature, and the Administrative Agent shall not have any duties or obligations
except those expressly set forth herein or in any other Loan Document.  Without
limiting the generality of the foregoing, the Administrative Agent (i) shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (ii) shall not have any duty to take any
discretionary action or exercise any discretionary powers but shall be required
to act or refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the written direction of the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in any other Loan Document); provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent or any of its
Affiliates to liability or that is contrary to any Loan Document or applicable
Law, including for the avoidance of doubt, any action that may be in violation
of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law and (iii) shall not, except as expressly set
forth herein and in the other Loan Documents, have any duty to disclose, and
shall not be liable for the failure

 

54

--------------------------------------------------------------------------------



 

to disclose, any information relating to the Borrower or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

 

(b)                                 The Administrative Agent shall not be liable
for any action taken or not taken by it (i) with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Section 8.01 or 6.01)
or (ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment.  The Administrative Agent shall be deemed not to have knowledge of any
Default or Event of Default unless and until the Borrower or any Lender shall
have given notice to the Administrative Agent describing such Default or Event
of Default.

 

(c)                                  Neither the Administrative Agent nor any
other Agent shall be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty, representation or other information made or
supplied in or in connection with this Agreement, any other Loan Document or the
Information Memorandum, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith or the adequacy, accuracy and/or completeness of the information
contained therein, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article III or elsewhere herein, other than (but subject to the foregoing
clause (ii)) to confirm receipt of items expressly required to be delivered to
the Administrative Agent.

 

(d)                                 Nothing in this Agreement or any other Loan
Document shall require the Administrative Agent or any of its Related Parties to
carry out any “know your customer” or other checks in relation to any Person on
behalf of any Lender, and each Lender confirms to the Administrative Agent that
it is solely responsible for any such checks it is required to carry out and
that it may not rely on any statement in relation to such checks made by the
Administrative Agent or any of its Related Parties.

 

SECTION 7.04                                      Reliance by Administrative
Agent.  The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the Closing Date or the making of any
Advance that by its terms must be fulfilled to the satisfaction of a Lender,
each Lender shall be deemed to have consented to, approved or accepted such
condition unless (a) an officer of the Administrative Agent responsible for the
transactions contemplated hereby shall have received notice to the contrary from
such Lender prior to the Closing Date or the making of such Advance, as
applicable, and (b) in the case of a condition to the making of an Advance, such
Lender shall

 

55

--------------------------------------------------------------------------------



 

not have made available to the Administrative Agent such Lender’s ratable
portion of such Borrowing.  The Administrative Agent may consult with legal
counsel (who may be counsel for the Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

 

SECTION 7.05                                      Delegation of Duties.  The
Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder by or through any one or more sub-agents appointed
by the Administrative Agent.  The Administrative Agent and any such sub-agent
may perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  Each such sub-agent and the Related
Parties of the Administrative Agent and each such sub-agent shall be entitled to
the benefits of all provisions of this Article VII and Section 8.04 (as though
such sub-agents were the “Administrative Agent” under this Agreement) as if set
forth in full herein with respect thereto.  The Administrative Agent shall not
be responsible to any Lender for the negligence or misconduct of any sub-agents
except to the extent that a court of competent jurisdiction determines in a
final and nonappealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub-agents.

 

SECTION 7.06                                      Resignation of Administrative
Agent.

 

(a)                                 The Administrative Agent may at any time
give notice of its resignation to the Lenders and the Borrower.  Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Lenders and in consultation with the Borrower,
appoint a successor Administrative Agent meeting the qualifications set forth
above.  Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.

 

(b)                                 If the Person serving as Administrative
Agent is a Defaulting Lender pursuant to clause (d) of the definition thereof,
such Person shall automatically and without the taking of any action by any
Person, be removed as Administrative Agent on the date that is 30 days following
the date such Person became a Defaulting Lender (or such earlier day as shall be
agreed by the Required Lenders) (the “Removal Effective Date”).  In connection
therewith, the Required Lenders, in consultation with the Borrower, shall
appoint a successor.  If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment on or prior to the
Removal Effective Date, then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

 

(c)                                  With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable) (i) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (ii) except for any

 

56

--------------------------------------------------------------------------------



 

indemnity payments owed to the retiring or removed Administrative Agent, all
payments, communications and determinations to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time, if any, as the Required Lenders appoint a successor Administrative
Agent as provided for above.  Upon the acceptance of a successor’s appointment
as Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than any rights to indemnity payments or
other amounts owed to the retiring or removed Administrative Agent), and the
retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder and under the other Loan Documents (if not
already discharged therefrom as provided above in this Section 7.06).  The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor.  After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article VII and Section 8.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

 

SECTION 7.07                                      Non-Reliance on Administrative
Agent and Other Lenders.  Each Lender acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

 

SECTION 7.08                                      Indemnification.  The Lenders
agree to indemnify the Administrative Agent (to the extent not reimbursed by the
Borrower), ratably according to the respective principal amounts of the Advances
made by each of them (or, if no Advances are at the time outstanding, ratably
according to the respective amounts of their Commitments), from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses and disbursements of any kind or nature
whatsoever that may be imposed on, incurred by, or asserted against the
Administrative Agent in any way relating to or arising out of this Agreement or
any action taken or omitted by the Administrative Agent under this Agreement, in
each case, acting in the capacity of Administrative Agent; provided that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the Administrative Agent’s gross negligence or willful
misconduct.  Without limitation of the foregoing, each Lender agrees to
reimburse the Administrative Agent promptly upon demand for its ratable share of
any out-of-pocket expenses (including reasonable counsel fees) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, to the extent that the
Administrative Agent is not promptly reimbursed for such expenses by the
Borrower.

 

57

--------------------------------------------------------------------------------



 

SECTION 7.09                                      Other Agents.  None of the
Lenders identified on the facing page or signature pages of this Agreement as a
“joint lead arranger”, “joint bookrunner”, or “syndication agent” shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than those applicable to all Lenders as such.  Without limiting the
foregoing, none of the Lenders so identified shall have or be deemed to have any
fiduciary relationship with any Lender.  Each Lender acknowledges that it has
not relied, and will not rely, on any of the Lenders so identified in deciding
to enter into this Agreement or in taking or not taking action hereunder.

 

SECTION 7.10                                      ERISA.

 

(a)                                 Each Lender (x) represents and warrants, as
of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, the Agents and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower, that at least one of the following is and will be true:

 

(i)                                     such Lender is not using “plan assets”
(within the meaning of the Plan Asset Regulations) of one or more Benefit Plans
in connection with the Advances or the Commitments,

 

(ii)                                  the transaction exemption set forth in one
or more PTEs, such as PTE 84-14 (a class exemption for certain transactions
determined by independent qualified professional asset managers), PTE 95-60 (a
class exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Advances, the Commitments and this
Agreement, and the conditions for exemptive relief thereunder are and will
continue to be satisfied in connection therewith,

 

(iii)                               (A) such Lender is an investment fund
managed by a “Qualified Professional Asset Manager” (within the meaning of
Part VI of PTE 84-14), (B) such Qualified Professional Asset Manager made the
investment decision on behalf of such Lender to enter into, participate in,
administer and perform the Advances, the Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the
Advances, the Commitments and this Agreement satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Advances, the Commitments and this
Agreement, or such other representation, warranty and covenant as may be agreed
in writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

58

--------------------------------------------------------------------------------



 

(b)                                 In addition, unless either (1) sub-clause
(i) in the immediately preceding clause (a) is true with respect to a Lender or
(2) such Lender has not provided another representation, warranty and covenant
as provided in sub-clause (iii) in the immediately preceding clause (a), such
Lender further (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, each Agent and its respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Borrower, that none of the
Agents or any of their respective Affiliates is a fiduciary with respect to the
assets of such Lender involved in such Lender’s entrance into, participation in,
administration of and performance of the Advances, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related to hereto or thereto).

 

(c)                                  The Agents and the Arrangers hereby inform
the Lenders that each such Person is not undertaking to provide impartial
investment advice, or to give advice in a fiduciary capacity, in connection with
the transactions contemplated hereby, and that such Person has a financial
interest in the transactions contemplated hereby in that such Person or an
Affiliate thereof (i) may receive interest or other payments with respect to the
Advances, the Commitments and this Agreement, (ii) may recognize a gain if it
extended the Advances or the Commitments for an amount less than the amount
being paid for an interest in the Advances or the Commitments by such Lender or
(iii) may receive fees or other payments in connection with the transactions
contemplated hereby, the Loan Documents or otherwise, including structuring
fees, commitment fees, arrangement fees, facility fees, upfront fees,
underwriting fees, ticking fees, agency fees, administrative agent or collateral
agent fees, utilization fees, minimum usage fees, letter of credit fees,
fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

 

ARTICLE VIII

 

MISCELLANEOUS

 

SECTION 8.01                                      Amendments, Etc.  Subject to
Section 2.05(c) and 2.08(f), no amendment or waiver of any provision of this
Agreement, nor consent to any departure by the Borrower therefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Required Lenders and the Borrower and acknowledged by the Administrative Agent,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that no
amendment, waiver or consent shall, unless in writing, do any of the following:

 

(a)                                 waive any of the conditions specified in
Section 3.01, unless signed by each Lender directly and adversely affected
thereby:

 

(b)                                 increase or extend the Commitments of a
Lender or subject a Lender to any additional obligations, unless signed by such
Lender;

 

59

--------------------------------------------------------------------------------



 

(c)                                  reduce the principal of, or stated rate of
interest on, the Advances, the stated rate at which any fees hereunder are
calculated or any other amounts payable hereunder, unless signed by each Lender
directly and adversely affected thereby;

 

(d)                                 postpone any date fixed for any payment of
principal of, or interest on, the Advances or any fees or other amounts payable
hereunder, unless signed by each Lender directly and adversely affected thereby;

 

(e)                                  change the percentage of the Commitments or
of the aggregate unpaid principal amount of the Advances, or the number of
Lenders, that shall be required for the Lenders or any of them to take any
action hereunder, unless signed by all Lenders; and

 

(f)                                   amend this Section 8.01, unless signed by
all Lenders;

 

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above to take such action, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (ii) the
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto; and (iii) any amendment or waiver
with respect to Section 8.16 shall require the consent of any Lender that is an
EEA Financial Institution.  Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except (x) to the extent set forth in Section 2.19(a)(ii) and (y) that
any waiver, amendment or modification requiring the consent of all Lenders or
each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender.

 

SECTION 8.02                                      Notices, Etc.

 

(a)                                 Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Section 8.02(b) below), all notices and other communications
provided for hereunder shall be in writing (including telecopier) and mailed,
telecopied or delivered, if to the Borrower or the Administrative Agent, to the
address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule II; or, as to the Borrower or the
Administrative Agent, at such other address as shall be designated by such party
in a written notice to the other parties and, as to each other party, at such
other address as shall be designated by such party in a written notice to the
Borrower and the Administrative Agent.  Notices and other communications sent by
hand or overnight courier service, or mailed by certified or registered mail,
shall be deemed to have been given when received; notices and other
communications sent by facsimile shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next Business Day
for the recipient).  Notices and other communications delivered through
electronic communications to the extent provided in Section 8.02(b) below, shall
be effective as provided in such Section 8.02(b).

 

60

--------------------------------------------------------------------------------

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail, FpML messaging and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender pursuant to
Article II if such Lender has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication. 
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                                  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the platform, any other electronic platform or electronic
messaging service, or through the Internet, except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Agent Party; provided,
however, that in no event shall any Agent Party have any liability to the
Borrower, any Lender or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

 

(d)                                 Each of the Borrower and the Administrative
Agent may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the other parties hereto.  Each
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent.  In addition, each Lender agrees to notify the Administrative Agent from
time to time to

 

61

--------------------------------------------------------------------------------



 

ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, facsimile number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender.

 

(e)                                  The Administrative Agent and the Lenders
shall be entitled to rely and act upon any notices (including telephonic notices
and Notices of Borrowing) reasonably believed to have been given by or on behalf
of the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Borrower shall indemnify
the Administrative Agent, each Lender and the Related Parties of each of them
from all losses, costs, expenses and liabilities resulting from the reasonable
reliance by such Person on each notice reasonably believed to have been given by
or on behalf of the Borrower.  All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.  With respect to notices and other communications hereunder from the
Borrower to any Lender, the Borrower shall provide such notices and other
communications to the Administrative Agent, and the Administrative Agent shall
promptly deliver such notices and other communications to any such Lender in
accordance with Section 8.02(b) above or otherwise.

 

SECTION 8.03                                      No Waiver; Remedies.  No
failure on the part of any Lender or the Administrative Agent to exercise, and
no delay in exercising, any right hereunder shall operate as a waiver thereof;
nor shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right.  The remedies
herein provided are cumulative and not exclusive of any remedies provided by
applicable Law.

 

SECTION 8.04                                      Expenses; Indemnity.

 

(a)                                 Costs and Expenses.  The Borrower shall pay
upon demand (i) all reasonable and documented or invoiced out-of-pocket fees and
expenses incurred by the Administrative Agent and its respective Affiliates
(including, but not limited to, the reasonable and documented or invoiced fees,
charges and disbursements of counsel which shall be limited to the reasonable
and documented or invoiced out-of-pocket fees and other charges of one to the
Administrative Agent and its respective Affiliates (which as of the date hereof
is Shearman & Sterling LLP), and, if necessary, of one local counsel to the
Administrative Agent and its respective Affiliates in each relevant
jurisdiction, and due diligence expenses), in connection with the syndication of
the credit facilities provided for herein, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated) and (ii) all out of pocket expenses incurred by the
Administrative Agent or any Lender (including, but not limited to, the
reasonable and documented or invoiced fees, charges and disbursements of counsel
which shall be limited to the reasonable and documented or invoiced
out-of-pocket fees and other charges of one counsel to the Lenders and the
Administrative Agent, and, if necessary, of one local counsel to the Lenders,
retained by the Administrative Agent in each relevant jurisdiction (and, solely
in the case of an actual or potential conflict of interest, of one additional
counsel (and, if reasonably necessary, one additional local counsel in any
relevant jurisdiction) for all such affected Lenders), and due

 

62

--------------------------------------------------------------------------------



 

diligence expenses), in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section 8.04, or (B) in connection with the
Advances made hereunder, including all such out of pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Advances.

 

(b)                                 Indemnification by the Borrower.  The
Borrower shall indemnify the Administrative Agent (and any sub-agent thereof)
and each Lender, and each Related Party of any of the foregoing Persons and any
successors or assigns (each such Person being called an “Indemnified Party”)
against, and hold each Indemnified Party harmless from, all losses, claims,
damages, liabilities and related expenses to which any Indemnified Party may
become subject resulting from or in connection with this Agreement, the other
Loan Documents, the use of the proceeds under this Agreement or any related
transaction, any actual or alleged presence of Hazardous Materials on any
property of the Consolidated Group or any Environmental Liability related in any
way to the Borrower or any of its Subsidiaries or any claim, litigation,
investigation or proceeding relating to any of the foregoing, regardless of
whether any Indemnified Party is a party thereto and regardless of whether
brought by a third party or by the Borrower or any of its Affiliates (any of the
foregoing, a “Proceeding”), and shall reimburse each Indemnified Party upon
demand for any legal or other expenses incurred in connection with
investigating, defending, preparing to defend or participating in any such
Proceeding, provided that (i) the foregoing indemnity will not, as to any
Indemnified Party, apply to losses, claims, damages, liabilities or related
expenses (A) to the extent they are found by a final, non-appealable judgment of
a court of competent jurisdiction to result from the bad faith, willful
misconduct or gross negligence of such Indemnified Party or any of its Related
Persons, (B) to the extent resulting from any Proceeding that does not involve
an act or omission of the Borrower or any of its Affiliates and that is brought
by an Indemnified Party solely against another Indemnified Party, other than
claims against any the Administrative Agent or the Arrangers in its capacity in
fulfilling its role as an administrative agent or lead arranger under this
Agreement or (C) to the extent resulting from a material breach by such
Indemnified Party or any Related Person thereof of its obligations hereunder as
found by a final, non-appealable judgment by a court of competent jurisdiction
and (ii) the Borrower’s obligation to reimburse legal expenses pursuant to this
Section 8.04(b) shall be limited to the fees, charges and disbursements of
one counsel to all Indemnified Parties (and, if reasonably necessary, one local
counsel in any relevant jurisdiction) and, solely in the case of an actual or
potential conflict of interest, of one additional counsel (and, if reasonably
necessary, one additional local counsel in any relevant jurisdiction).  This
Section 8.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

 

(c)                                  Compensation for Losses.  If any payment of
principal of, or Conversion of, any Eurodollar Rate Advance is made by the
Borrower to or for the account of a Lender other than on the last day of the
Interest Period for such Advance, as a result of (i) a payment or Conversion
pursuant to Section 2.06, 2.08(d), 2.08(e), 2.10 or 2.12, (ii) acceleration of
the maturity of the Advances pursuant to Section 6.01, (iii) a payment by an
Eligible Assignee to any Lender other than on the last day of the Interest
Period for such Advance upon an assignment of the rights and obligations of such
Lender under this Agreement pursuant to Section 8.07 as a result of a demand by
the Borrower pursuant to Section 8.07(a) or (iv) for any other reason (other
than, subject to the foregoing clause (iii), a payment by an Eligible Assignee
to any Lender), the Borrower shall, upon demand by such Lender (with a copy of
such demand to the Administrative Agent), pay to the

 

63

--------------------------------------------------------------------------------



 

Administrative Agent for the account of such Lender any amounts required to
compensate such Lender for any additional reasonable losses, costs or expenses
that it may reasonably incur as a result of such payment or Conversion or as a
result of any inability to Convert or exchange in the case of Section 2.08 or
2.12, including, without limitation, any reasonable loss (excluding loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by any Lender to fund or
maintain such Advance.

 

(d)                                 Reimbursement by Lenders. Without
duplication with respect to Section 7.08, to the extent that the Borrower for
any reason fails to indefeasibly pay any amount required under subsection (a) or
(b) of this Section 8.04 to be paid by it to the Administrative Agent (or any
sub-agent thereof) or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent) or
such Related Party, as the case may be, such Lender’s Pro Rata Share (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount (including any such unpaid amount in respect of a
claim asserted by such Lender), such payment to be made severally among them
based on such Lenders’ pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s Pro Rata Share at such time), provided, further that, the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent (or
any such sub-agent) in its capacity as such, or against any Related Party of any
of the foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity.

 

(e)                                  Waiver of Consequential Damages, Etc. To
the fullest extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, and acknowledges that no other Person shall have, any claim
against any Indemnified Party, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Advance or the use of the
proceeds thereof.  No Indemnified Party referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnified Party through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence, bad faith or
willful misconduct of such Indemnified Party as determined by a final and
nonappealable judgment of a court of competent jurisdiction.  Nothing in this
Section 8.04(e) shall relieve the Borrower of any obligation it may have to
indemnify an Indemnified Party against special, indirect, consequential or
punitive damages to the extent required under Section 8.04(b).

 

(f)                                   Survival.  Without prejudice to the
survival of any other agreement of the Borrower hereunder, the agreements and
obligations of the Borrower contained in Section 2.11, Section 2.14 and this
Section 8.04 shall survive the payment in full of principal, interest and all
other amounts payable hereunder.

 

SECTION 8.05                                      Right of Setoff.  Upon (a) the
occurrence and during the continuance of any Event of Default and (b) the making
of the request or the granting of the consent

 

64

--------------------------------------------------------------------------------



 

specified by Section 6.01 to authorize the Administrative Agent to declare the
Advances due and payable pursuant to the provisions of Section 6.01, each Lender
and each of its Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by applicable Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other indebtedness at any time owing by such Lender or such
Affiliate to or for the credit or the account of the Borrower against any and
all of the obligations of the Borrower now or hereafter existing under this
Agreement, whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured.  Each Lender agrees
promptly to notify the Administrative Agent and the Borrower after any such
setoff and application is made by such Lender; provided that the failure to give
such notice shall not affect the validity of such setoff and application.  The
rights of each Lender and its Affiliates under this Section 8.05 are in addition
to other rights and remedies (including, without limitation, other rights of
setoff) that such Lender and its Affiliates may have.

 

SECTION 8.06                                      Binding Effect.  This
Agreement shall become effective (other than Section 2.01, which shall only
become effective upon satisfaction of the applicable conditions precedent set
forth in Section 3.01) when it shall have been executed by the Borrower and the
Administrative Agent and when the Administrative Agent shall have been notified
by each Initial Lender that such Initial Lender has executed it and, thereafter,
shall be binding upon and inure to the benefit of, and be enforceable by, the
Borrower, the Administrative Agent and each Lender and their respective
successors and permitted assigns, except that, subject to Section 8.07, the
Borrower shall have no right to assign their rights hereunder or any interest
herein without the prior written consent of each of the Lenders, and any
purported assignment without such consent shall be null and void.

 

SECTION 8.07                                      Assignments and
Participations.

 

(a)                                 Each Lender may, with the consent of the
Borrower and the Administrative Agent, which consents shall not be unreasonably
withheld, conditioned or delayed and, in the case of the Borrower, (i) shall not
be required while an Event of Default has occurred and is continuing and
(ii) shall be deemed given if the Borrower shall not have objected within 10
Business Days following its receipt of notice of such assignment (and, within
five days after demand by the Borrower (with a copy of such demand to the
Administrative Agent) to (A) any Defaulting Lender, (B) any Lender that has made
a demand for payment pursuant to Section 2.11 or 2.14, (C) any Lender that has
asserted pursuant to Section 2.08(b) or 2.12 that it is impracticable or
unlawful for such Lender to make Eurodollar Rate Advances or (D) any Lender that
fails to consent to an amendment or waiver hereunder for which consent of all
Lenders (or all affected Lenders) is required and as to which the Required
Lenders have given their consent, such Lender will), assign to one or more
Persons all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitment and the
Advances owing to it); provided, however, that:

 

(1)                                 such consent shall not be required in the
case of an assignment to any other Lender or an Affiliate of any Lender,
provided that notice thereof shall have been given to the Borrower and the
Administrative Agent;

 

65

--------------------------------------------------------------------------------



 

(2)                                 each such assignment shall be of a constant,
and not a varying, percentage of all rights and obligations under this
Agreement;

 

(3)                                 except in the case of an assignment to a
Person that, immediately prior to such assignment, was a Lender or an assignment
of all of a Lender’s rights and obligations under this Agreement, the amount of
the Commitment of the assigning Lender being assigned pursuant to each such
assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall in no event be less than $10,000,000 or an
integral multiple of $1,000,000 in excess thereof;

 

(4)                                 each such assignment shall be to an Eligible
Assignee;

 

(5)                                 each such assignment made as a result of a
demand by the Borrower pursuant to this Section 8.07(a) shall be arranged by the
Borrower with the approval of the Administrative Agent (which approval shall not
be unreasonably withheld, conditioned or delayed) and shall be either an
assignment of all of the rights and obligations of the assigning Lender under
this Agreement or an assignment of a portion of such rights and obligations made
concurrently with another such assignment or other such assignments that, in the
aggregate, cover all of the rights and obligations of the assigning Lender under
this Agreement;

 

(6)                                 no Lender shall be obligated to make any
such assignment as a result of a demand by the Borrower pursuant to this
Section 8.07(a), (I) (except in the case of an assignment of the type described
in clause (D) of the first parenthetical clause in this Section 8.07(a) to the
extent such Default would no longer be continuing after giving effect to the
relevant amendment or waiver) so long as a Default shall have occurred and be
continuing and (II) unless and until such Lender shall have received one or more
payments from one or more Eligible Assignees in an aggregate amount at least
equal to the aggregate outstanding principal amount of the Advances owing to
such Lender, together with accrued interest thereon to the date of payment of
such principal amount, and from the Borrower or one or more Eligible Assignees
in an aggregate amount equal to all other amounts accrued to such Lender under
this Agreement (including, without limitation, any amounts owing under
Sections 2.11, 2.14 or 8.04(c)) and (III) if any such Eligible Assignee is not
an existing Lender, unless and until the Borrower shall have paid (or caused to
be paid) to the Administrative Agent a processing and recordation fee of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and

 

(7)                                 the parties to each such assignment (other
than, except in the case of a demand by the Borrower pursuant to this
Section 8.07(a), the Borrower) shall execute and deliver to the Administrative
Agent, for its acceptance and recording in the Register, an Assignment and
Acceptance and, if such assignment does not occur as a result of a demand by the
Borrower pursuant to this Section 8.07(a) (in

 

66

--------------------------------------------------------------------------------



 

which case the Borrower shall pay the fee required by subclause (6)(III) of this
Section 8.07(a)), a processing and recordation fee of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment; provided, further,
that in the event that, in connection with a demand by the Borrower pursuant to
this Section 8.07(a), the assignor shall not execute and deliver the relevant
Assignment and Acceptance within one Business Day of the Borrower’s request,
such assignor shall be deemed to have executed and delivered such Assignment and
Acceptance.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, (x) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (y) the
Lender assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights and be released from its obligations under this Agreement,
except that such assigning Lender shall continue to be entitled to the benefit
of Section 8.04(a) and (b) with respect to matters arising out of the prior
involvement of such assigning Lender as a Lender hereunder (and, in the case of
an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto).

 

(b)                                 By executing and delivering an Assignment
and Acceptance, the Lender assignor thereunder and the assignee thereunder
confirm to and agree with each other and the other parties hereto as follows:

 

(i)                                     other than as provided in such
Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto;

 

(ii)                                  such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or the performance or observance by the
Borrower of any of its obligations under this Agreement or any other instrument
or document furnished pursuant hereto;

 

(iii)                               such assignee confirms that it has received
a copy of this Agreement, together with copies of the financial statements
referred to in Section 4.01(e) and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into such Assignment and Acceptance;

 

(iv)                              such assignee will, independently and without
reliance upon any Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement;

 

67

--------------------------------------------------------------------------------



 

(v)                                 such assignee confirms that it is an
Eligible Assignee;

 

(vi)                              such assignee appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers and
discretion as are reasonably incidental thereto; and

 

(vii)                           such assignee agrees that it will perform in
accordance with their terms all of the obligations that by the terms of this
Agreement are required to be performed by it as a Lender.

 

(c)                                  Upon its receipt of an Assignment and
Acceptance executed by an assigning Lender and an assignee representing that it
is an Eligible Assignee, the Administrative Agent shall, if such Assignment and
Acceptance has been completed and is in substantially the form of Exhibit B
hereto, (i) accept such Assignment and Acceptance, (ii) record the information
contained therein in the Register and (iii) give prompt notice thereof to the
Borrower.

 

(d)                                 The Administrative Agent, acting solely for
this purpose as the agent of the Borrower, shall maintain at its address
referred to in Section 8.02(a) a copy of each Assignment and Acceptance
delivered to and accepted by it and a register for the recordation of the names
and addresses of the Lenders and the Commitment of, and principal amount (and
stated interest) of the Advances owing to, each Lender from time to time (the
“Register”).  The entries in the Register shall be conclusive and binding for
all purposes, absent demonstrable error, and the Borrower, the Agents and the
Lenders may treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement.  The Register shall be available
for inspection by the Borrower or any Lender at any reasonable time and from
time to time upon reasonable prior notice.

 

(e)                                  Each Lender may sell participations to one
or more banks or other entities (other than a natural person, the Borrower or
any of its Affiliates) in or to all or a portion of its rights and obligations
under this Agreement (including, without limitation, all or a portion of its
Commitment and the Advances owing to it) without the prior consent of, or notice
to, the Administrative Agent or the Borrower; provided, however, that:

 

(i)                                     such Lender’s obligations under this
Agreement (including, without limitation, its Commitment) shall remain
unchanged;

 

(ii)                                  such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations;

 

(iii)                               such Lender shall remain the Lender of any
such Advance for all purposes of this Agreement;

 

(iv)                              the Borrower, the Agents and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement; and

 

68

--------------------------------------------------------------------------------



 

(v)                                 no participant under any such participation
shall have any right to approve any amendment or waiver of any provision of this
Agreement, or any consent to any departure by the Borrower herefrom or
therefrom, except to the extent that such amendment, waiver or consent would
reduce the principal of, or stated rate of interest on, the Advances or the
stated rate at which any fees or any other amounts payable hereunder are
calculated, in each case to the extent subject to such participation, or
postpone any date fixed for any payment of principal of, or interest on, the
Advances or any fees or any other amounts payable hereunder, in each case to the
extent subject to such participation.

 

Subject to the immediately succeeding paragraph, the Borrower agrees that such
participant shall be entitled to the benefits of Sections 2.11 and 2.14 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (a) of this Section 8.07 (it being understood that the
documentation required under Section 2.14(e) shall be delivered to the Lender
who sells the participation); provided that such participant (A) agrees to be
subject to the provisions of Sections 2.15, 2.20 and 8.05 as if it were an
assignee under subsection (a) of this Section 8.07 and (B) shall not be entitled
to receive any greater payment under Sections 2.11 or 2.14, with respect to any
participation, than the Lender from whom it acquired the applicable
participation would have been entitled to receive, unless the sale of such
participation is made with the prior written consent of the Borrower and the
Borrower expressly waives the benefit of this provision at the time of such
participation.  Each Lender that sells a participation agrees, at the Borrower’s
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Sections 2.15, 2.20 and 8.05 with respect to any
participant.

 

A participant shall not be entitled to the benefits of Section 2.14 unless the
Borrower is notified of the participation sold to such participant and such
participant agrees, for the benefit of the Borrower, to comply with Sections
2.14(e) as though it were a Lender (it being understood that the documentation
required under Section 2.14(e) shall be delivered by each participant to the
participating Lender).

 

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each participant and the principal amounts (and stated
interest) of each participant’s interest in the Advances or other obligations
under the Loan Documents (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any participant or any information relating
to a participant’s interest in any Commitments, Advances or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such Commitment, Advance or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent demonstrable error, and such Lender shall treat each Person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(f)                                   Any Lender may, in connection with any
assignment or participation or proposed assignment or participation pursuant to
this Section 8.07, disclose to the assignee or participant or proposed assignee
or participant, any information relating to the Borrower furnished

 

69

--------------------------------------------------------------------------------



 

to such Lender by or on behalf of the Borrower; provided that, prior to any such
disclosure, the assignee or participant or proposed assignee or participant
shall agree to preserve the confidentiality of any Information relating to the
Borrower received by it from such Lender as more fully set forth in
Section 8.08.

 

(g)                                  Notwithstanding any other provision set
forth in this Agreement, any Lender may at any time create a security interest
in all or any portion of its rights under this Agreement (including, without
limitation and the Advances owing to it) to secure obligations of such Lender,
including, without limitation, any pledge or assignment to secure obligations in
favor of any Federal Reserve Bank in accordance with Regulation A of the Board
of Governors of the Federal Reserve System or any central bank having
jurisdiction over such Lender.

 

SECTION 8.08                                      Confidentiality.  Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective managers,
administrators, trustees, partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it or its Affiliates (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or any action or proceeding relating to this Agreement or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 8.08, to
(i) any assignee of or participant in, or any prospective assignee of or
participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective party (or its managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors and other
representatives) to any swap or derivative or similar transaction under which
payments are to be made by reference to the Borrower and its obligations, this
Agreement or payments hereunder, (iii) any rating agency, or (iv) the CUSIP
Service Bureau or any similar organization, (g) with the consent of the Borrower
or (h) to the extent such Information (i) becomes publicly available other than
as a result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
non-confidential basis from a source other than the Borrower.

 

For purposes of this Section 8.08, “Information” means all information received
from the Borrower or any of its Subsidiaries relating to the Borrower or any of
its Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
non-confidential basis prior to disclosure by the Borrower or any of its
Subsidiaries, provided that, in the case of information received from the
Borrower or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section 8.08
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

70

--------------------------------------------------------------------------------

 

SECTION 8.09                                      Governing Law.  This Agreement
shall be governed by, and construed in accordance with, the laws of the State of
New York.

 

SECTION 8.10                                      Execution in Counterparts. 
This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.

 

SECTION 8.11                                      Electronic Execution of
Assignments and Certain Other Documents.  The words “execute,” “execution,”
“signed,” “signature,” and words of like import in or related to this Agreement,
any other document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Acceptances, Notices of Borrowing, amendments or other modifications, waivers
and consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state Laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.

 

SECTION 8.12                                      Jurisdiction, Etc.

 

(a)                                 The Borrower and the other parties hereto
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in Law or equity,
whether in contract or in tort or otherwise, against any party hereto or any
Related Party of the foregoing in any way relating to this Agreement or any
other Loan Document or the transactions relating hereto or thereto, in any forum
other than the federal courts located in the County of New York County (or if
such courts lack subject matter jurisdiction, the Supreme Court of the State of
New York sitting in the Borough of Manhattan), and each of the Borrower and the
other parties hereto irrevocably and unconditionally submits to the jurisdiction
of such courts and agrees that all claims in respect of any such action,
litigation or proceeding may be heard and determined in such federal court (or
if such courts lack subject matter jurisdiction, the Supreme Court of the State
of New York sitting in the Borough of Manhattan) to the fullest extent permitted
by applicable Law.  The Borrower and the other parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by Law.

 

(b)                                 The Borrower and the other parties hereto
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection that it may now or hereafter have to the laying
of venue of any suit, action or proceeding arising out of or relating to this
Agreement in any federal court located in the County of New York County (or if
such courts lack subject matter jurisdiction, the Supreme Court of the State of
New York sitting in the Borough

 

71

--------------------------------------------------------------------------------



 

of Manhattan).  The Borrower and the other parties hereto hereby irrevocably
waives, to the fullest extent permitted by Law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

(c)                                  The Borrower and the other parties hereto
irrevocably consents to service of process in the manner provided for notices in
Section 8.02(a).  Nothing in this Agreement will affect the right of any party
hereto to serve process in any other manner permitted by applicable Law.

 

SECTION 8.13                                      Patriot Act Notice.  Each
Lender and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies the Borrower that pursuant to the requirements of the Patriot
Act, it is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Patriot Act.  The
Borrower shall provide, to the extent commercially reasonable, such information
and take such actions as are reasonably requested by the Administrative Agent or
any Lenders in order to assist the Administrative Agent and the Lenders in
maintaining compliance with the Patriot Act.

 

SECTION 8.14                                      No Advisory or Fiduciary
Responsibility.  In its capacity as an Agent or a Lender, (a) no Agent or Lender
has any responsibility except as set forth herein and (b) no Agent or Lender
shall be subject to any fiduciary duties or other implied duties (to the extent
permitted by Law to be waived).  The Borrower agrees that it will not take any
position or bring any claim against any Agent or any Lender that is contrary to
the preceding sentence.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification
hereof), the Borrower acknowledges and agrees that:  (i) the arranging and other
services regarding this Agreement provided by the Agents and the Lenders are
arm’s-length commercial transactions between the Borrower and its Affiliates, on
the one hand, and the Agents and the Lenders, on the other hand; (ii) each Agent
and each Lender is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor or agent for the Borrower or any of its
Affiliates, or any other Person; and (iii) the Agents, the Lenders and each of
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
no Agent or Lender has any obligation to disclose any of such interests to the
Borrower or its Affiliates.

 

SECTION 8.15                                      Termination of Credit
Documents.  The Borrower and each applicable Lender agree that concurrently with
the effectiveness of this Agreement, the commitment amounts under the 2014
Credit Agreement shall automatically reduce to zero and the 2014 Credit
Agreement shall terminate, without any notice or other action of any kind and
notwithstanding any notice or other requirement contained therein; provided that
(a) the Borrower shall have paid all amounts then payable under the 2014 Credit
Agreement; and (b) any provision of the 2014 Credit Agreement that by its terms
survives termination thereof shall continue in full force and effect.  Each
Lender that is a party to the 2014 Credit Agreement hereby waives any
requirement of prior notice thereunder in respect of any prepayment or
termination of the commitments under such agreement.

 

72

--------------------------------------------------------------------------------



 

SECTION 8.16                                      Acknowledgment and Consent to
Bail-In of EEA Financial Institutions.  Notwithstanding anything to the contrary
in any Loan Document or in any other agreement, arrangement or understanding
among any such parties, each party hereto acknowledges that any liability of any
EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:  (i) a reduction in full or in part or
cancellation of any such liability; (ii) a conversion of all, or a portion of,
such liability into shares or other instruments of ownership in such EEA
Financial Institution, its parent entity, or a bridge institution that may be
issued to it or otherwise conferred on it, and that such shares or other
instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Loan Document;
or (iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

SECTION 8.17                                      Integration.  This Agreement,
together with the other Loan Documents, comprises the complete and integrated
agreement of the parties on the subject matter hereof and thereof and supersedes
all prior agreements, written or oral, on such subject matter.  In the event of
any conflict between the provisions of this Agreement and those of any other
Loan Document, the provisions of this Agreement shall control; provided that the
inclusion of supplemental rights or remedies in favor of the Administrative
Agent or the Lenders in any other Loan Document shall not be deemed a conflict
with this Agreement.  Each Loan Document was drafted with the joint
participation of the respective parties thereto and shall be construed neither
against nor in favor of any party, but rather in accordance with the fair
meaning thereof.

 

SECTION 8.18                                      Waiver of Jury Trial.  Each of
the Borrower, the Administrative Agent and the Lenders hereby irrevocably waives
all right to trial by jury in any action, proceeding or counterclaim (whether
based on contract, tort or otherwise) arising out of or relating to this
Agreement or the actions of the Administrative Agent or any Lender in the
negotiation, administration, performance or enforcement thereof.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

73

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

ABBOTT LABORATORIES

 

 

 

 

By:

/s/ Karen M. Peterson

 

 

Name:

Karen M. Peterson

 

 

Title:

Vice President, Treasurer

 

[Signature Page to 2018 Revolver]

 

--------------------------------------------------------------------------------

 

 

JPMORGAN CHASE BANK, N.A., as

 

Administrative Agent and as a Lender

 

 

 

 

By:

/s/ Erik Barragan

 

 

Name:

Erik Barragan

 

 

Title:

Vice President

 

[Signature Page to 2018 Revolver]

 

--------------------------------------------------------------------------------



 

 

Bank of America, N.A., as a Lender

 

 

 

 

By:

/s/ Darren Merten

 

 

Name:

Darren Merten

 

 

Title:

Vice President

 

[Signature Page to 2018 Revolver]

 

--------------------------------------------------------------------------------



 

 

Barclays Bank PLC, as a Lender

 

 

 

 

By:

/s/ Ronnie Glenn

 

 

Name:

Ronnie Glenn

 

 

Title:

Director

 

[Signature Page to 2018 Revolver]

 

--------------------------------------------------------------------------------



 

 

MORGAN STANLEY BANK, N.A., as a Lender

 

 

 

 

By:

/s/ Michael King

 

 

Name:

Michael King

 

 

Title:

Authorized Signatory

 

[Signature Page to 2018 Revolver]

 

--------------------------------------------------------------------------------



 

 

BNP Paribas, as a Lender

 

 

 

 

By:

/s/ Nader Tannous

 

 

Name:

Nader Tannous

 

 

Title:

Managing Director

 

 

 

 

By:

/s/ Tony Baratta

 

 

Name:

Tony Baratta

 

 

Title:

Managing Director

 

[Signature Page to 2018 Revolver]

 

--------------------------------------------------------------------------------



 

 

CITIBANK, N.A. as a Lender

 

 

 

 

By:

/s/ Richard Rivera

 

 

Name:

Richard Rivera

 

 

Title:

Vice President

 

[Signature Page to 2018 Revolver]

 

--------------------------------------------------------------------------------



 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as a Lender

 

 

 

 

By:

/s/ Ming K. Chu

 

 

Name:

Ming K. Chu

 

 

Title:

Director

 

 

 

 

By:

/s/ Virginia Cosenza

 

 

Name:

Virginia Cosenza

 

 

Title:

Vice President

 

[Signature Page to 2018 Revolver]

 

--------------------------------------------------------------------------------



 

 

MUFG BANK, LTD. (f.k.a. THE BANK OF

 

TOKYO-MITSUBISHI UFJ, LTD.), as a Lender

 

 

 

 

By:

/s/ Jack Lonker

 

 

Name:

Jack Lonker

 

 

Title:

Director

 

[Signature Page to 2018 Revolver]

 

--------------------------------------------------------------------------------



 

 

SOCIETE GENERALE, as a Lender

 

 

 

 

By:

/s/ Kimberly Metzger

 

 

Name:

Kimberly Metzger

 

 

Title:

Director

 

[Signature Page to 2018 Revolver]

 

--------------------------------------------------------------------------------



 

 

BANCO SANTANDER, S.A., NEW YORK

 

BRANCH, as a Lender

 

 

 

 

By:

/s/ Juan Galan

 

 

Name:

Juan Galan

 

 

Title:

Managing Director

 

 

 

 

By:

/s/ Terence Corcoran

 

 

Name:

Terence Corcoran

 

 

Title:

Executive Director

 

[Signature Page to 2018 Revolver]

 

--------------------------------------------------------------------------------

 

 

HSBC Bank USA, National Association, as a

 

Lender

 

 

 

 

By:

/s/ Iain P. Stewart

 

 

Name:

Iain P. Stewart

 

 

Title:

Managing Director

 

[Signature Page to 2018 Revolver]

 

--------------------------------------------------------------------------------



 

 

Standard Chartered Bank, as a Lender

 

 

 

 

By:

/s/ Daniel Mattern

 

 

Name:

Daniel Mattern

 

 

Title:

Associate Director

 

 

 

Standard Chartered Bank

 

[Signature Page to 2018 Revolver]

 

--------------------------------------------------------------------------------



 

 

GOLDMAN SACHS BANK USA, as a Lender

 

 

 

 

By:

/s/ Annie Carr

 

 

Name:

Annie Carr

 

 

Title:

Authorized Signatory

 

[Signature Page to 2018 Revolver]

 

--------------------------------------------------------------------------------



 

 

The Northern Trust Company, as a Lender

 

 

 

 

By:

/s/ Lisa DeCristofaro

 

 

Name:

Lisa DeCristofaro

 

 

Title:

SVP

 

[Signature Page to 2018 Revolver]

 

--------------------------------------------------------------------------------



 

 

BANCO BILBAO VIZCAYA

 

ARGENTARIA, S.A. New York

 

Branch, as a Lender

 

 

 

 

By:

/s/ Cara Younger

 

 

Name:

Cara Younger

 

 

Title:

Director

 

 

 

 

By:

/s/ Miriam Trautmann

 

 

Name:

Miriam Trautmann

 

 

Title:

Sr. Vice President

 

[Signature Page to 2018 Revolver]

 

--------------------------------------------------------------------------------



 

 

ING BANK N.V., DUBLIN BRANCH, as a Lender

 

 

 

 

By:

/s/ Cormac Langford

 

 

Name:

Cormac Langford

 

 

Title:

Director

 

 

 

 

By:

/s/ Sean Hassett

 

 

Name:

Sean Hassett

 

 

Title:

Director

 

[Signature Page to 2018 Revolver]

 

--------------------------------------------------------------------------------



 

 

Intesa Sanpaolo S.p.A. — New York Branch, as a Lender

 

 

 

 

By:

/s/ William Denton

 

 

Name:

William Denton

 

 

Title:

Global Relationship Manager

 

 

 

 

By:

/s/ Francesco Di Mario

 

 

Name:

Francesco Di Mario

 

 

Title:

FVP — Head of Credit

 

[Signature Page to 2018 Revolver]

 

--------------------------------------------------------------------------------

 

 

MIZUHO BANK, LTD. as a Lender

 

 

 

 

By:

/s/ Donna DeMagistris

 

 

Name:

Donna DeMagistris

 

 

Title:

Authorized Signatory

 

[Signature Page to 2018 Revolver]

 

--------------------------------------------------------------------------------



 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

By:

/s/ Scott MacVicar

 

 

Name:

Scott MacVicar

 

 

Title:

Authorized Signatory

 

[Signature Page to 2018 Revolver]

 

--------------------------------------------------------------------------------



 

 

Svenska Handelsbanken AB (publ),

 

 

 

New York Branch, as a Lender

 

 

 

 

By:

/s/ Steve Cox

 

 

Name:

Steve Cox

 

 

Title:

Senior Vice President

 

 

 

 

By:

/s/ Mark Emmett

 

 

Name:

Mark Emmett

 

 

Title:

Vice President

 

[Signature Page to 2018 Revolver]

 

--------------------------------------------------------------------------------



 

 

U.S. Bank National Association, as a Lender

 

 

 

 

By:

/s/ David C. Mruk

 

 

Name:

David C. Mruk

 

 

Title:

SVP

 

[Signature Page to 2018 Revolver]

 

--------------------------------------------------------------------------------
